Exhibit 10.1

AMENDED AND RESTATED

CONSTRUCTION LOAN AGREEMENT

This AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT (this “Agreement”) is made
and entered into as of the 11th day of September, 2017, by and between SANTAL I,
L.L.C., a Texas limited liability company, formerly known as Barton Creek Tecoma
I, L.L.C., a Texas limited liability company (“Borrower”), whose address is c/o
Stratus Properties Inc., 212 Lavaca Boulevard, Suite 300, Austin, Texas 78701,
and COMERICA BANK (“Lender”), whose address is 300 W. Sixth Street, Suite 2250,
Austin, Texas 78701, Attn: Commercial Real Estate.

R E C I T A L S

 

A.

Borrower owns certain real property described in Exhibit A hereto, a portion of
which is the Phase I Land on which the Phase I Improvements have previously been
constructed, together with all other appurtenances, fixtures, and other
improvements now or hereafter located on the Phase I Land, and a portion of
which is the Phase II Land on which the Phase II Improvements will be
constructed as provided in this Agreement.

 

B.

Borrower and Lender previously entered into that certain Construction Loan
Agreement dated as of January 8, 2015 (the “Original Loan Agreement”), pursuant
to which Lender made a construction loan to Borrower in the stated principal
amount of $34,148,000 for the construction of the Phase I Improvements, and
which loan amount was later reduced to $33,560,875 pursuant to the First
Modification Agreement.

 

C.

Borrower has completed construction of the Phase I Improvements as required by
the Original Loan Agreement, and Borrower has requested that Lender provide new
financing to Borrower for the construction of the Phase II Improvements, and
Lender is willing to do so on the terms and conditions set forth in this
Agreement.

 

D.

This Agreement is being executed in connection with an amendment and restatement
in its entirety of the Original Loan Agreement, evidencing a loan facility in
the aggregate stated amount of $59,190,000, which consists of the Phase I Loan
in the amount of $32,790,000 (of which $32,130,199.07 is outstanding as of the
date of this Agreement) and the Phase II Loan in the amount of 26,400,000. This
Agreement amends, restates and supersedes in its entirety the Original Loan
Agreement as of the date of this Agreement.

NOW, THEREFORE, Borrower and Lender agree as follows:

ARTICLE I

DEFINITION OF TERMS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings indicated below:

 

CONSTRUCTION LOAN AGREEMENT – Page 1



--------------------------------------------------------------------------------

Advance means a disbursement by Lender, whether by journal entry, deposit to
Borrower’s account, check to third party or otherwise of any of the proceeds of
the Loan, any insurance proceeds or Borrower’s Deposit.

Affidavit of Commencement has the meaning set forth in Section 5.13 hereof.

Affidavit of Completion has the meaning set forth in Section 5.14 hereof.

Agreement means this Amended and Restated Construction Loan Agreement, as the
same may from time to time be amended or supplemented.

Allocations means the line items set forth in the Budget for which Advances of
proceeds of the Phase II Loan will be made.

Anti-Terrorism Laws means any and all present and future judicial decisions,
statutes, rulings, rules, regulations, permits, certificates, orders, and
ordinances of any Governmental Authority relating to terrorism or money
laundering, including, without limiting the generality of the foregoing, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Pub. L. No. 107-56); the Trading
with the Enemy Act (50 U.S.C.A. App. 1 et seq.); the International Emergency
Economic Powers Act (50 U.S.C.A. § 1701-06); Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”) and the United States Treasury Department’s
Office of Foreign Assets Control list of “Specifically Designated National and
Blocked Persons” (as published from time to time in various mediums, including,
without limitation, at http:www.treas.gov/ofac/t11sdn.pdf).

Appraisal means a written appraisal of the Mortgaged Property (including without
limitation, the Improvements) prepared in conformance with the requirements of
the Comptroller of the Currency, prepared by an appraiser designated by Lender
in Lender’s sole discretion, and subject to review and adjustment consistent
with Lender’s standard practices, and approved by Lender.

Assignment of Leases means the Assignment of Rents and Leases, dated as of
January 8, 2015, executed by Borrower in favor of Lender, recorded under Clerk’s
File No. 2015003944 of the Real Property Records of Travis County, Texas, as
amended by the Modification Agreements, assigning to Lender all of Borrower’s
interest in all leases entered into for the Mortgaged Property and all rents and
other rights and benefits to which Borrower is entitled under the terms of such
leases.

Borrower’s Deposit means such cash amounts as Lender may deem necessary for
Borrower to deposit with it in accordance with the provisions of Section 3.4 of
this Agreement.

Budget means the budget which is set forth on Exhibit B attached hereto and
incorporated herein by reference.

Business Day means a weekday, Monday through Friday, except a legal holiday or a
day on which banking institutions in Austin, Texas are authorized or required by
law to be closed.

 

CONSTRUCTION LOAN AGREEMENT – Page 2



--------------------------------------------------------------------------------

Charges means all fees, charges and/or other things of value, if any, contracted
for, charged, received, taken or reserved by Lender in connection with the
transactions relating to the Note and the other Loan Documents, which are
treated as interest under applicable law.

Commencement Date means September 12, 2017.

Commitment Fee means the sum of (i) $245,925 for the Phase I Loan and
(ii) $264,000 for the Phase II Loan (for a total sum of $509,925), to be paid by
Borrower to Lender at the closing of the Loan, as consideration for Lender
making the Loan to Borrower.

Completion Date means December 1, 2018.

Construction Contract means collectively, all contracts and agreements entered
into between Borrower and Contractor pertaining to the development, construction
and completion of the Phase II Improvements.

Construction Loan means the loan to be advanced to Borrower by Lender pursuant
to the terms of this Agreement, in an amount (subject to the terms hereof), not
to exceed, at any one time outstanding, FIFTY-NINE MILLION ONE HUNDRED NINETY
THOUSAND AND NO/100 DOLLARS ($59,190,000.00), and which term includes both the
Phase I Loan and the Phase II Loan.

Construction Loan Maturity Date means the Initial Maturity Date, as may be
extended to the First Extended Maturity Date and the Second Extended Maturity
Date pursuant to the First Extension Period and/or the Second Extension Period,
respectively, on the terms and conditions set forth in Sections 2.8 and 2.9
hereof, subject, however, to the right of acceleration as herein provided and as
provided elsewhere in the Loan Documents.

Construction Management Agreement means collectively, all contracts and
agreements entered into between Borrower (or its predecessor in interest) and
Construction Manager pertaining to the development, construction and completion
of the Phase II Improvements.

Construction Manager means JPB Properties Corporation, together with any other
Person acceptable to Lender with whom Borrower contracts for the development,
construction and completion of the Phase II Improvements or any portion thereof.

Contractor means Skybeck Construction, L.L.C., G & C Excavators, Inc. and C.C.
Carlton Industries, Ltd., together with any other Person acceptable to Lender
with whom Borrower contracts for the development, construction and completion of
the Phase II Improvements or any portion thereof.

Conversion Fee means cash in an amount equal to one-half of one percent (0.50%)
of the outstanding principal balance of the Loan at the time of the Permanent
Loan Conversion.

Debt Service means the product of (i) the constant monthly payment amount (i.e.,
payment including both principal and interest) sufficient to fully amortize
(using mortgage amortization) the outstanding principal balance of the Loan plus
any amounts remaining to be funded under the Loan at the time of determination
in equal installments over a thirty (30) year

 

CONSTRUCTION LOAN AGREEMENT – Page 3



--------------------------------------------------------------------------------

period using an annual interest rate equal to the greatest of (a) the interest
rate then in effect under the Note, (b) the then current 10-year U.S. Treasury
Rate plus two percent (2.0%), or (c) six and one-half percent (6.5%), multiplied
by (ii) twelve (12).

Debt Service Coverage Ratio means a ratio, as determined by Lender, the first
number of which is the Net Operating Income as of the applicable Determination
Date, and the second of which is Debt Service.

Deed of Trust means the Deed of Trust, Security Agreement and Fixture Filing
dated as of January 8, 2015, executed by Borrower in favor of Brian P. Foley,
Trustee, for the benefit of Lender, recorded under Clerk’s File No. 2015003943
of the Real Property Records of Travis County, Texas, as amended by the
Modification Agreements, pursuant to which Borrower grants a lien and security
interest in and to the Mortgaged Property for the benefit of Lender to secure
the Loan.

Design Professional means Stephen L. Gele Architect, Inc. and LJA Engineering,
Inc., together with any other Person acceptable to Lender with whom Borrower
contracts for the providing of planning, design, architectural, engineering or
other similar services relating to the Phase II Improvements.

Design Services Contract means, collectively, all contracts and agreements
entered into between Borrower and each Design Professional pertaining to the
design, development and construction of the Phase II Improvements.

Determination Date means the date the Debt Service Coverage Ratio is calculated
for purposes of this Agreement and the other Loan Documents, and (i) for the
purposes of determining whether Borrower satisfies the conditions to an
Extension Period, the Determination Date shall be the last day of the most
recent calendar month ending at least thirty (30) days prior to the commencement
of the Extension Period in question and (ii) for the purposes of determining
whether Borrower satisfies the conditions to the Permanent Loan Conversion, the
Determination Date shall be the last day of the most recent calendar month
ending at least thirty (30) days prior to the Permanent Loan Conversion Date.

Disposition means any sale, lease (except as expressly permitted pursuant to the
Loan Documents), exchange, assignment, conveyance, transfer, trade, or other
disposition of all or any portion of the Mortgaged Property (or any interest
therein) or all or any part, directly or indirectly, of any Equity Interest in
Borrower (if Borrower is a corporation, limited liability company, partnership,
general partnership, limited partnership, joint venture, trust, or other type of
business association or legal entity), whether direct or indirect; provided,
however, and notwithstanding anything to the contrary contained in this
Agreement, a sale of the publicly traded stock of Stratus Properties Inc. shall
not constitute a Disposition under the terms of this Agreement.

Draw Request means a request by Borrower to Lender for an Advance in such form
and containing such information as Lender may reasonably require.

DSCR/LTV Satisfaction Requirement means, to the extent Borrower or the Mortgaged
Property has not satisfied a Debt Service Coverage Ratio test or Loan-to-Value
Ratio

 

CONSTRUCTION LOAN AGREEMENT – Page 4



--------------------------------------------------------------------------------

requirement, as applicable, then Borrower may, in order to (and as a condition
precedent to) satisfy such test either:

(a) prepay principal of the Loan, without premium, penalty or fee (other than
any LIBOR Costs [as defined in the Note] actually incurred by Lender), in an
amount necessary to satisfy the Debt Service Coverage Ratio test or
Loan-to-Value Ratio requirement, as applicable;

(b) deposit with Lender in a restricted account with Lender (the “DSCR/LTV
Account”) and to be held pursuant to the provisions of Section 5.27 below, an
amount that if it were applied to the outstanding principal balance of the Loan
would be sufficient to achieve the Debt Service Coverage Ratio test or
Loan-to-Value Ratio requirement, as applicable, after giving effect to such
hypothetical prepayment; or

(c) deliver to Lender, in form and substance acceptable to Lender and to be held
pursuant to the provisions of Section 5.27 below, a standby irrevocable letter
of credit (the “Letter of Credit”) in an amount that if it were called upon and
the proceeds thereof applied to the outstanding principal balance of the Loan
would be sufficient to achieve the Debt Service Coverage Ratio test or
Loan-to-Value Ratio requirement after giving effect to such hypothetical
prepayment.

Environmental Indemnity Agreement means that certain Environmental Indemnity
Agreement dated January 8, 2015, executed by Borrower and Guarantor,
collectively as Indemnitor, in favor of Lender.

Environmental Law means any federal, state, or local law, statute, ordinance, or
regulation, whether now or hereafter in effect, pertaining to health, industrial
hygiene, or the environmental conditions on, under, or about the Land or
Improvements, including the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980 (“CERCLA”), 42 U.S.C. § 9601 et seq.; Resource,
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq. as amended by
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), Pub. L.
99-499, 100 Stat. 1613; the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.; Emergency Planning and Community Right to Know Act of 1986, 42 U.S.C.
§ 1101 et seq.; Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; Clean Air Act
(“CAA”), 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act
(“FWPCA”), 33 U.S.C. § 1251 et seq.; and any corresponding state laws or
ordinances including the Texas Water Code (“TWC”) § 26.001 et seq.; Texas
Health & Safety Code (“THSC”) § 361.001 et seq.; Texas Solid Waste Disposal Act,
Tex. Rev. Civ. Stat. Ann. art. 4477-7; and regulations, rules, guidelines, or
standards promulgated pursuant to such laws, statutes and regulations.

Equity Interest means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock, (ii) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents of corporate stock (however
designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in

 

CONSTRUCTION LOAN AGREEMENT – Page 5



--------------------------------------------------------------------------------

all of the foregoing cases described in clauses (i), (ii), (iii) or (iv), any
warrants, rights or other options to purchase or otherwise acquire any of the
interests described in any of the foregoing cases.

Event of Default means any happening or occurrence described in Section 7.1 of
this Agreement.

Extension Fee means cash in an amount equal to one-fourth of one percent (.25%)
of the then outstanding principal balance of the Loan.

Extension Period means the First Extension Period or the Second Extension
Period, as the case may be.

Financing Statement means the financing statement or financing statements (on
Standard Form UCC-1 or otherwise) covering Borrower’s personal property, as
debtor, and naming Lender, as secured party, in connection with the Loan
Documents.

First Extended Maturity Date means September 11, 2021.

First Extension Period means a single period of one (1) year commencing on the
first (1st) day after the Initial Maturity Date.

Governmental Authority means any and all courts, boards, agencies, commissions,
offices, or authorities of any nature whatsoever for any governmental unit
(federal, state, county, district, municipal, city or otherwise), whether now or
hereafter in existence.

Governmental Requirements means all present and future statutes, laws,
ordinances, rules, regulations, orders, writs, injunctions or decrees of any
Governmental Authority applicable to Borrower, Guarantor or the Mortgaged
Property.

Guarantor means Stratus Properties Inc., a Delaware corporation.

Guaranty means that certain Amended and Restated Guaranty dated of even date
with this Agreement executed by Guarantor in favor of Lender, guaranteeing the
repayment of all or any part of the Loan, the satisfaction of, or continued
compliance with, the covenants contained in the Loan Documents, or both, and
certain carve outs from non-recourse liability, all as more particularly set
forth therein.

Hazardous Substance means any substance, product, waste, or other material which
is or becomes listed, regulated, or addressed as being a toxic, hazardous,
polluting, or similarly harmful substance under any Environmental Law, including
without limitation: (i) any substance included within the definition of
“hazardous waste” pursuant to Section 1004 of RCRA; (ii) any substance included
within the definition of “hazardous substance” pursuant to Section 101 of
CERCLA; (iii) any substance included within (a) the definition of “regulated
substance” pursuant to Section 26.342(11) of TWC; or (b) the definition of
“hazardous substance” pursuant to Section 361.003(11) of THSC; (iv) asbestos;
(v) polychlorinated biphenyls; (vi) petroleum products; (vii) underground
storage tanks, whether empty, filled or partially filled with any substance;
(viii) any radioactive materials, urea formaldehyde foam

 

CONSTRUCTION LOAN AGREEMENT – Page 6



--------------------------------------------------------------------------------

insulation or radon; (ix) any substance included within the definition of
“waste” pursuant to Section 30.003(b) of TWC or “pollutant” pursuant to
Section 26.001(13) of TWC; and (x) any other chemical, material or substance,
the exposure to which is prohibited, limited or regulated by any Governmental
Authority on the basis that such chemical, material or substance is toxic,
hazardous or harmful to human health or the environment.

HVCRE has the meaning set forth in Section 5.28 hereof.

HVCRE Related Costs has the meaning set forth in Section 5.28 hereof.

Improvements means, collectively, the Phase I Improvements and the Phase II
Improvements.

Indebtedness has the meaning set forth in the Deed of Trust.

Initial Advance means the first Advance to be made at the time Borrower
satisfies the conditions set forth in Sections 3.1 and 3.2 of this Agreement.

Initial Maturity Date means the date that is thirty-six (36) months from the
date of this Agreement, being September 11, 2020.

Inspecting Person means a representative of CD Construction Consulting or
another inspecting architect engaged by Lender who will, from time to time,
inspect the Improvements for the benefit of Lender.

Interest Reserve shall mean an initial amount of the Construction Loan of up to
$103,000 from which Borrower may request Advances to pay interest on the
Construction Loan which shall accrue pursuant to the terms of this Agreement.

Land means the real property or interest therein described in Exhibit A attached
hereto and incorporated herein by this reference, and which includes the Phase I
Land and the Phase II Land.

Loan means, prior to the Permanent Loan Conversion Date, the Construction Loan,
and after the Permanent Loan Conversion Date, the Permanent Loan, as evidenced
by the Note and other Loan Documents.

Loan Amount means a maximum amount of FIFTY-NINE MILLION ONE HUNDRED NINETY
THOUSAND AND NO/100 DOLLARS ($59,190,000.00), which is comprised of the Phase I
Loan in the amount of $32,790,000 and the Phase II Loan in the amount of
$26,400,000.

Loan Documents means, collectively, the Note, the Deed of Trust, this Agreement,
the Modification Agreements, the Financing Statement, the Guaranty, the
Assignment of Leases, the Environmental Indemnity Agreement and any and all
other documents now or hereafter executed by Borrower, Guarantor, or any other
Person in connection with the Loan, the indebtedness evidenced by the Note, or
the covenants contained in this Agreement.

 

CONSTRUCTION LOAN AGREEMENT – Page 7



--------------------------------------------------------------------------------

Loan Party means, collectively, Borrower, Guarantor and any other Person
obligated for the payment and performance of any of the Indebtedness and/or
Obligations.

Loan-to-Value Ratio means a percentage determined by the quotient of (i) the
Loan Amount (as may be reduced by any principal payments made by Borrower and,
if applicable, cancellation of any unfunded principal amounts (if any) as
provided in Sections 2.8 or 2.10 hereof), divided by (ii) the as-is value of the
Mortgaged Property as determined by a current Appraisal (except, in the case of
the Appraisal of the Phase II Land and Phase II Improvements accepted in
connection with the closing of the Loan, the “as-stabilized” value thereof).

Management Agreement means the written agreement(s) between Borrower and Manager
pursuant to which Manager shall manage the Mortgaged Property and which shall be
subject to the prior approval of Lender.

Manager means the initial property manager selected by Borrower and approved by
Lender, together with any other Person with whom Borrower contracts for the
management of the Mortgaged Property.

Material Adverse Effect means any material and adverse effect on (i) the
business condition (financial or otherwise), operations, prospects, results of
operations, capitalization, liquidity or any properties of Borrower or
Guarantor, taken as a whole, (ii) the value of the Mortgaged Property, (iii) the
ability of Borrower or any Guarantor (or if Borrower or any Guarantor is a
partnership, joint venture, trust or other type of business association, of any
of the parties comprising Borrower or such Guarantor) to pay and perform the
Indebtedness or any other Obligations, or (iv) the validity, enforceability or
binding effect of any of the Loan Documents.

Maturity Date means the Construction Loan Maturity Date or the Permanent Loan
Maturity Date, as applicable.

Maximum Lawful Rate means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Beneficiary to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all Charges (as herein defined) made in connection with the
transaction evidenced by the Note and the other Loan Documents. To the extent
that Lender is relying on Chapter 303 of the Texas Finance Code to determine the
Maximum Lawful Rate payable on the Note and/or any other portion of the
Indebtedness, Lender will utilize the weekly ceiling from time to time in effect
as provided in such Chapter 303. To the extent United States federal law permits
Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under Texas law, Lender will rely on United States federal law
instead of such Chapter 303 for the purpose of determining the Maximum Lawful
Rate. Additionally, to the extent permitted by applicable law now or hereafter
in effect, Lender may, at its option and from time to time, utilize any other
method of establishing the Maximum Lawful Rate under such Chapter 303 or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law.

 

CONSTRUCTION LOAN AGREEMENT – Page 8



--------------------------------------------------------------------------------

Modification Agreements means, collectively, (i) the Modification Agreement
dated April 18, 2017 executed by and among Borrower, Guarantor and Lender (the
“First Modification Agreement”) and (ii) the Second Modification Agreement dated
of even date with this Agreement, executed by and among Borrower, Guarantor and
Lender.

Monthly Principal Installment has the meaning set forth in Section 2.8 of this
Agreement.

Mortgaged Property means, collectively, the Land, the Improvements, and all
other collateral covered by the Loan Documents.

Net Operating Income means, as of any Determination Date, for the applicable
period, the Operating Revenues actually received by Borrower from the operation
of the Mortgaged Property for the period in question, less Operating Expenses
incurred with respect to the Mortgaged Property for such period. Documentation
of Net Operating Income shall be certified by an officer of Borrower with detail
reasonably satisfactory to Lender and shall be subject to the approval of
Lender, which approval shall not be unreasonably withheld.

Note means, collectively, the Phase I Note and the Phase II Note.

Obligations means any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor, or any other Person a party to the
Loan Documents to Lender, the trustee of the Deed of Trust, or others as set
forth in the Loan Documents, and in any deed, lease, sublease, or other form of
conveyance, or any other agreement pursuant to which Borrower is granted a
possessory interest in the Land.

Operating Expenses means, as of any Determination Date, the greater of (i) pro
forma expenses for the Mortgaged Property for a twelve (12) month period as
assumed in the Appraisal obtained by Lender in connection with making the Loan
and (ii) for the prior three (3) month period immediately prior to the
Determination Date, which sum shall then be annualized, all actual operating
expenses of the Mortgaged Property for the period in question, including,
without limitation, (a) ad valorem real estate taxes and assessments (on an
accrual basis, based on the best information then available and approved by
Lender); (b) insurance premiums (on an accrual basis, based on the best
information then available and approved by Lender); and (c) operating expenses
actually incurred by Borrower for the management, operation, cleaning,
marketing, maintenance and repair of the Mortgaged Property, including (1) the
greater of actual management fees or an assumed annual management fee of four
percent (4.0%) of Operating Revenues, and (2) a replacement reserve equal to the
greater of (x) actual reserves, or (y) $250 per unit. Operating Expenses for
this purpose shall exclude (1) any capital expenditures; (2) any payment or
expense to which Borrower was or is to be reimbursed for costs from proceeds of
the Loan, insurance, eminent domain, or any source other than Operating Revenues
and (3) and any regularly scheduled payments of principal or interest due and
owing under the Loan Documents. Operating Expenses shall not include any
non-cash expense item such as depreciation or amortization, as such terms are
used for accounting or federal income tax purposes.

 

CONSTRUCTION LOAN AGREEMENT – Page 9



--------------------------------------------------------------------------------

Operating Reserve shall mean an initial amount of the Construction Loan of up to
$200,000 from which Borrower may request Advances to pay operating expenses of
the Mortgaged Property pursuant to the terms of this Agreement.

Operating Revenues means, as of any Determination Date, for the prior three
(3) month period immediately prior to the Determination Date, which sum shall
then be annualized, the recurring gross income actually received by Borrower
from the operation of the Mortgaged Property for the period in question, net of
any concessions and further excluding (1) security deposits until and unless
forfeited by the depositor; (2) any payment to Borrower from the proceeds of the
Loan, insurance (other than proceeds of business interruption insurance, which
shall be included to the extent such business interruption insurance proceeds
are actually received by Borrower) or any other source other than Operating
Revenues for reimbursement of costs; (3) advances or loans to Borrower from any
partners of Borrower; and (4) other non-recurring income.

Organizational Documents shall mean, in respect of any Person that is organized
under the laws of a State, the United States or any other applicable
jurisdiction, (i) in the case of any such Person that is organized as a
corporation, such Person’s articles of incorporation, its bylaws and corporate
charter, (ii) in the case of any such Person that is organized as an association
or business entity, any such Person’s articles of organization or formation and
operating agreement, (iii) in the case of any such Person that is organized a
partnership, any such Person’s partnership certificate, certificate of formation
or similar organizational document, its partnership agreement, and any operating
agreement, as applicable, (iv) in the case of any such Person that is organized
a limited liability company, any such Person’s certificate of formation or
similar organizational document, its limited liability company agreement and any
operating agreement, as applicable and (v) in the case of a Person organized as
any other type of entity, the organizational and governing documents of such
Person, in each case as modified, amended, supplemented, revised or replaced
from time to time.

Partial Release has the meaning set forth in Section 2.11 of this Agreement.

Patriot Act means the USA Patriot Act Title III of Pub. L. 107-56 (signed into
law October 26, 2001), as amended.

Permanent Loan means the permanent loan into which the Construction Loan will be
converted pursuant to Section 2.10 (subject to the terms hereof), not to exceed,
at any one time outstanding, FIFTY-NINE MILLION ONE HUNDRED NINETY THOUSAND AND
NO/100 Dollars ($59,190,000.00).

Permanent Loan Conversion has the meaning set forth in Section 2.10 hereof.

Permanent Loan Conversion Date has the meaning set forth in Section 2.10 hereof.

Permanent Loan Conversion Option Exercise Date has the meaning set forth in
Section 2.10 hereof.

Permanent Loan Maturity Date shall mean September 11, 2022 (and shall not be
subject to further extension).

 

CONSTRUCTION LOAN AGREEMENT – Page 10



--------------------------------------------------------------------------------

Person means any individual, corporation, partnership (general or limited),
joint venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision, agency, or other entity.

Phase I Improvements means an existing 236-unit garden-style multifamily
residential development, together with all other amenities, constructed on the
Phase I Land.

Phase II Improvements means a 212-unit garden-style multifamily residential
development, together with all other amenities, to be constructed on the Phase
II Land, all as more particularly described in the Plans and Specifications.

Phase I Land means that portion of the Land identified on the Site Plan as Phase
I and on which the Phase I Improvements have been constructed and are existing.

Phase II Land means that portion of the Land identified on the Site Plan as
Phase II and on which the Phase II Improvements are to be constructed as
provided in this Agreement.

Phase I Loan means that portion of the Loan evidenced in part by the Phase I
Note in the stated amount of $32,790,000, which was made to Borrower in
connection with the Phase I Improvements.

Phase II Loan means that portion of the Loan evidenced in part by the Phase II
Note in the stated amount of $26,400,000, which is being made to Borrower for
the construction of the Phase II Improvements.

Phase I Note means the Amended and Restated Promissory Note dated of even date
herewith in the principal sum of $32,790,000 (together with all renewals and
extensions thereof) executed and delivered by Borrower payable to the order of
Lender, evidencing the Phase I Loan.

Phase II Note means the Promissory Note dated of even date herewith in the
principal sum of $26,400,000 (together with all renewals and extensions thereof)
executed and delivered by Borrower payable to the order of Lender, evidencing
the Phase II Loan.

Plans and Specifications means the plans and specifications for the development
and construction of the Phase II Improvements, prepared by Borrower or the
applicable Design Professional and approved by Lender as required herein, by all
applicable Governmental Authorities, by any party to a purchase or construction
contract with a right of approval, all amendments and modifications thereof
approved in writing by the same, and all other design, engineering or
architectural work, test reports, surveys, shop drawings, and related items.

Second Extended Maturity Date means September 11, 2022.

Second Extension Period means a single period of one (1) year commencing on
first day immediately following the First Extended Maturity Date.

Site Plan means the site plan which is set forth on Exhibit G attached hereto
and incorporated herein by reference.

 

CONSTRUCTION LOAN AGREEMENT – Page 11



--------------------------------------------------------------------------------

Soft Costs means all architectural, engineering, interior and landscape design,
legal, consulting and other related fees, taxes on land and improvements, bond
and insurance costs, and commitment fees, interest and other financing charges,
all as set forth in the Budget.

Special Account means an account established by Borrower with Lender (in which
Borrower shall at all times maintain a minimum balance of $1,000.00) into which
all Advances made directly to Borrower will be deposited.

Subordinate Mortgage means any mortgage, deed of trust, pledge, lien (statutory,
constitutional, or contractual), security interest, encumbrance or charge, or
conditional sale or other title retention agreement, covering all or any portion
of the Mortgaged Property executed and delivered by Borrower, the lien of which
is subordinate and inferior to the lien of the Deed of Trust.

Title Insurance means a Loan Policy of Title Insurance issued by the Title
Company, on a coinsurance or reinsurance basis (with direct access endorsement
or rights) if and as required by Lender, for the Loan Amount, insuring or
committing to insure that the Deed of Trust constitutes a valid first lien
covering the Land and the Improvements, subject only to those exceptions which
Lender may approve.

Title Company means the Title Company (and its issuing agent, if applicable)
issuing the Title Insurance, which shall be acceptable to Lender in its sole and
absolute discretion.

Treasury Rate means the latest Treasury Constant Maturity Series yields
reported, for the latest day for which such yields shall have been so reported
as of the applicable Business Day, in Federal Reserve Statistical Release H.15
(519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to ten (10) years. Such
implied yield shall be determined, if necessary, by (i) converting U.S. Treasury
bill quotations to bond-equivalent yields in accordance with accepted financial
practice, and (ii) interpolating linearly between reported yields.

ARTICLE II

THE LOAN

 

  2.1

Agreement to Lend.

(a) Lender hereby agrees to lend up to but not in excess of the Loan Amount to
Borrower, and Borrower hereby agrees to borrow such sum from Lender, all upon
and subject to the terms and provisions of this Agreement, such sum to be
evidenced by the Note. No principal amount repaid by Borrower may be reborrowed
by Borrower. Borrower’s liability for repayment of the interest on account of
the Loan shall be limited to and calculated with respect to Loan proceeds
actually disbursed to Borrower pursuant to the terms of this Agreement and the
Note and only from the date or dates of such disbursements. After notice to
Borrower, Lender may, in Lender’s sole discretion, disburse Loan proceeds by
journal entry to pay interest and financing costs and, following an uncured
Event of Default, disburse Loan proceeds directly to third parties to pay costs
or expenses required to be paid by Borrower pursuant to this Agreement. Loan
proceeds disbursed by Lender by journal entry to pay interest or financing
costs, and

 

CONSTRUCTION LOAN AGREEMENT – Page 12



--------------------------------------------------------------------------------

Loan proceeds disbursed directly by Lender to pay costs or expenses required to
be paid by Borrower pursuant to this Agreement, shall constitute Advances to
Borrower.

(b) As of the date of this Agreement, Lender has advanced the sum of
$32,130,199.07 to Borrower in connection with the Phase I Loan (and such amount
is outstanding under the Phase I Note as of the date of this Agreement), and the
sum of $659,800.93 (the “Available Phase I Loan Proceeds”) remains available to
be advanced to Borrower in connection with the retainage currently being
withheld from the Contractor who constructed the Phase I Improvements (the
“Phase I Contractor”) pending resolution of a dispute with the Phase I
Contractor that involves (i) mechanic’s and materialman’s lien affidavit
recorded under Document No. 2016085977 of the Official Public Records of Travis
County, Texas and partially released by instrument recorded under Document
2017081465 of the Official Public Records of Travis County, Texas, and
(ii) mechanic’s and materialman’s lien affidavit recorded under Document
No. 2017041296 and partially released by instrument recorded under Document
No. 2017126204 of the Official Public Records of Travis County, Texas,
(collectively, the “Phase I M&M Liens”). Lender has agreed that Borrower may
cause the Phase I M&M Liens to be insured around under the Title Insurance as a
resolution of these Phase I M&M Liens until such time as Borrower resolves its
dispute with the Phase I Contractor. At such time as Borrower resolves its
dispute with the Phase I Contractor and settles the amount owed to the Phase I
Contractor, Lender will advance to Borrower an amount up to the Available Phase
I Loan Proceeds as necessary to make such payment, provided that (i) no Event of
Default is then existing under any of the Loan Documents, (ii) any amounts owed
to the Phase I Contractor in excess of the Available Phase I Loan Proceeds shall
be paid from funds of Borrower, Guarantor or another Loan Party, and not from
proceeds of the Phase II Loan and (iii) as a condition to making such Advance to
Borrower, Borrower shall deliver to Lender, or cause to be escrowed with the
Title Company on terms and conditions acceptable to Lender, final lien releases
and waivers from the Phase I Contractor and any other subcontractors performing
work on the Phase I Improvements, to the extent not previously provided to
Lender. Notwithstanding anything in this Agreement to the contrary, the
Available Phase I Loan Proceeds are not available for disbursement to Borrower
to pay any construction costs associated with the development and construction
of the Phase II Improvements.

2.2 Advances. The purposes for which Phase II Loan proceeds are allocated and
the respective amounts of such Allocations are set forth in the Budget, which
Advances shall be limited to the value of the work in place as determined by the
Inspecting Person.

2.3 Allocations. The Allocations shall be disbursed only for the purposes set
forth in the Budget. Lender shall not be obligated to make an Advance for an
Allocation set forth in the Budget to the extent that the amount of the Advance
for such Allocation would, when added to all prior Advances for such Allocation,
exceed the total of such Allocation as set forth in the Budget.

2.4 Limitation on Advances. To the extent that Phase II Loan proceeds disbursed
by Lender pursuant to the Allocations are insufficient to pay all costs required
for the acquisition, development, construction and completion of the Phase II
Improvements, or to the extent that

 

CONSTRUCTION LOAN AGREEMENT – Page 13



--------------------------------------------------------------------------------

Phase II Loan proceeds available to be disbursed by Lender pursuant to the
Allocations are insufficient to pay all remaining costs required for the
completion of the Mortgaged Property, Borrower shall pay such excess costs with
funds derived from sources other than the Phase II Loan prior to any further
Advances of the Phase II Loan.

2.5 Reallocations. Lender reserves the right, at its option, to disburse Phase
II Loan proceeds allocated to any of the Allocations for such other purposes or
in such different proportions as Lender may, in its sole discretion, deem
necessary or advisable. Borrower shall not be entitled to require that Lender
reallocate funds among the Allocations.

2.6 Contingency Allocations. Any amount allocated in the Budget for
“contingencies” or other non-specific purposes may, in the Lender’s discretion
after request by Borrower, or upon Lender’s own election at any time during the
existence of an Event of Default, be disbursed by Lender to pay future
contingent costs and expenses of constructing, maintaining, leasing and
promoting the Mortgaged Property and such other costs or expenses as Lender
shall approve. Under no circumstances shall Borrower have the right to require
Lender to disburse any amounts so allocated and Lender may impose such
requirements and conditions as it deems prudent and necessary should it elect to
disburse all or any portion of the amounts so allocated.

2.7 Withholding. Lender may withhold from an Advance or, on account of
subsequently discovered evidence, withhold from a later Advance under this
Agreement or require Borrower to repay to Lender the whole or any part of any
earlier Advance to such extent as may be necessary to protect the Lender from
loss on account of (i) defective work not remedied or requirements of this
Agreement not performed, (ii) liens filed or reasonable evidence indicating
probable filing of liens which are not bonded, (iii) failure of Borrower to make
payments to the Contractor for material or labor, except as is permitted by the
Construction Contract, or (iv) a reasonable doubt that the construction of the
Phase II Improvements can be completed for the balance of the Phase II Loan then
undisbursed. When all such grounds are removed, payment shall be made of any
amount so withheld because of them.

2.8 First Extension Period. Provided the following conditions precedent shall
have been satisfied, then Borrower shall be entitled (the “First Extension
Option”) to extend the Initial Maturity Date to the First Extended Maturity
Date, subject to the satisfaction of the terms and conditions set forth in this
Section. The First Extension Option shall be granted to Borrower only if all of
the following conditions have been simultaneously satisfied in each instance:

(a) Written notice of such extension shall be given by Borrower to Lender no
sooner than ninety (90) days prior to the Initial Maturity Date and not later
than thirty (30) days prior to the Initial Maturity Date; and, with such notice,
Borrower shall pay to the Lender, the Extension Fee;

(b) The Phase II Improvements shall have been completed in substantial
accordance with the Plans and Specifications, and a final certificate of
occupancy, if applicable, shall have been issued for all of the apartment units
which are a part of the Phase II Improvements;

 

CONSTRUCTION LOAN AGREEMENT – Page 14



--------------------------------------------------------------------------------

(c) No Event of Default, or any event, circumstance or action of which Borrower
is aware (by notice from Lender or otherwise) and with the passage of time or
failure to cure would give rise to an Event of Default, has occurred and is then
existing as of the Initial Maturity Date;

(d) No event, claim, liability or circumstance shall have occurred which, in the
Lender’s reasonable determination, could be expected to have or have had a
Material Adverse Effect as of the Initial Maturity Date;

(e) Written evidence shall be provided by Borrower and such evidence shall be
reasonably satisfactory to the Lender indicating that the Debt Service Coverage
Ratio then equals or exceeds 1.10:1.0 (calculated on the Determination Date
immediately preceding the commencement of the First Extension Period); provided,
however that Borrower shall have the right, at its option, to satisfy the
condition set forth in this subsection by satisfying the DSCR/LTV Satisfaction
Requirement; provided, further, (i) to the extent funds are deposited in the
DSCR/LTV Account to satisfy the DSCR/LTV Satisfaction Requirement, all such
funds shall remain in the DSCR/LTV Account until such time as no Event of
Default exists and Borrower has delivered evidence satisfactory to Lender that
the Debt Service Coverage Ratio is equal to or greater than 1.10:1.00 (without
any credit for the funds held in the DSCR/LTV Account), whereupon the funds will
be released to Borrower, and (ii) to the extent the Borrower has delivered
Lender a Letter of Credit to satisfy the DSCR/LTV Satisfaction Requirement, the
Letter of Credit shall remain outstanding, and Borrower shall cause the same to
be renewed no less than thirty (30) days prior to the expiration date thereof,
until such time as no Event of Default exists and Borrower has delivered
evidence satisfactory to Lender that the Debt Service Coverage Ratio is equal to
or greater than 1.10:1.00 (without any credit for the Letter of Credit),
whereupon the Letter of Credit will be released to Borrower;

(f) Lender shall have received a new Appraisal or an updated Appraisal of the
Mortgaged Property, at Borrower’s expense, dated within ninety (90) days of the
Initial Maturity Date, prepared by an appraiser acceptable to Lender and based
upon such standards as Lender may require, which Appraisal shall confirm that
the fair market value of the Mortgaged Property on an “as is” basis is such that
the Loan-to-Value Ratio is not greater than the Loan-to-Value Ratio in effect as
of the date of this Agreement based on the value of the Mortgaged Property set
forth in the Appraisal of the Mortgaged Property accepted by Lender in
connection with the closing of the Loan; provided, however that Borrower shall
have the right, at its option, to satisfy the condition set forth in this
subsection by satisfying the DSCR/LTV Satisfaction Requirement; provided,
further, (i) to the extent funds are deposited in the DSCR/LTV Account to
satisfy the DSCR/LTV Satisfaction Requirement, all such funds shall remain in
the DSCR/LTV Account until such time as no Event of Default exists and Borrower
has delivered evidence satisfactory to Lender that the Loan-to-Value Ratio is
not greater than the Loan-to-Value Ratio in effect as of the date of this
Agreement (without any credit for the funds held in the DSCR/LTV Account),
whereupon the funds will be released to Borrower, and (ii) to the extent the
Borrower has delivered Lender a Letter of Credit to satisfy the DSCR/LTV
Satisfaction Requirement, the Letter of Credit shall remain outstanding, and
Borrower shall cause the same to be renewed no less than thirty (30) days prior
to the expiration

 

CONSTRUCTION LOAN AGREEMENT – Page 15



--------------------------------------------------------------------------------

date thereof, until such time as no Event of Default exists and Borrower has
delivered evidence satisfactory to Lender that the Loan-to-Value Ratio is not
greater than the Loan-to-Value Ratio in effect as of the date of this Agreement
(without any credit for the Letter of Credit), whereupon the Letter of Credit
will be released to Borrower.

During the Extension Periods, no further Advances will be available from the
Loan and the Loan Documents will be deemed to be automatically modified to
reduce the total committed and available amount of the Loan from its original
amount to the outstanding principal amount of the Loan as of the commencement of
the First Extension Period. In addition, commencing on the first (1st) day of
the first month after the commencement of the First Extension Period and
continuing on the first (1st) day of each month thereafter until the First
Extended Maturity Date, Borrower shall pay a monthly payment of principal (each
a “Monthly Principal Installment”) in an amount equal to 1/24th of the total
principal which would be payable during the first twenty-four (24) months of a
30 year mortgage-style amortization of the then outstanding principal balance of
the Loan based on an interest rate of six and one-half percent (6.5%) per annum,
which installments of principal shall be due and payable in addition to accrued
interest due and payable under the Note on each such date.

If the Permanent Loan Conversion has occurred, this Section 2.8 shall be of no
further force and effect.

2.9 Second Extension Period. Provided the following conditions precedent shall
have been satisfied, then Borrower shall be entitled (the “Second Extension
Option”) to extend the First Extended Maturity Date to the Second Extended
Maturity Date, subject to the satisfaction of the terms and conditions set forth
in this Section. The Second Extension Option shall be granted to Borrower only
if all of the following conditions have been simultaneously satisfied in each
instance:

(a) Borrower exercised the First Extension Option in accordance with Section 2.8
above;

(b) Written notice of such extension shall be given by Borrower to Lender no
sooner than ninety (90) days prior to the First Extended Maturity Date and not
later than thirty (30) days prior to the First Extended Maturity Date; and, with
such notice, Borrower shall pay to the Lender, the Extension Fee (such Extension
Fee being in addition to the Extension Fee paid in conjunction with Borrower’s
exercise of the First Extension Option);

(c) No Event of Default, or any event, circumstance or action of which Borrower
is aware (by notice from Lender or otherwise) and with the passage of time or
failure to cure would give rise to an Event of Default, has occurred and is then
existing as of the First Extended Maturity Date;

(d) No event, claim, liability or circumstance shall have occurred which, in the
Lender’s determination, could be expected to have or have had a Material Adverse
Effect as of the First Extended Maturity Date;

 

CONSTRUCTION LOAN AGREEMENT – Page 16



--------------------------------------------------------------------------------

(e) Written evidence shall be provided by Borrower and such evidence shall be
reasonably satisfactory to the Lender indicating that the Debt Service Coverage
Ratio then equals or exceeds 1.20:1.0 (calculated on the Determination Date
immediately preceding the commencement of the Second Extension Period);
provided, however that Borrower shall have the right, at its option, to satisfy
the condition set forth in this subsection by satisfying the DSCR/LTV
Satisfaction Requirement; provided, further, (i) to the extent funds are
deposited in the DSCR/LTV Account to satisfy the DSCR/LTV Satisfaction
Requirement, all such funds shall remain in the DSCR/LTV Account until such time
as no Event of Default exists and Borrower has delivered evidence satisfactory
to Lender that the Debt Service Coverage Ratio is equal to or greater than
1.20:1.00 (without any credit for the funds held in the DSCR/LTV Account),
whereupon the funds will be released to Borrower, and (ii) to the extent the
Borrower has delivered Lender a Letter of Credit to satisfy the DSCR/LTV
Satisfaction Requirement, the Letter of Credit shall remain outstanding, and
Borrower shall cause the same to be renewed no less than thirty (30) days prior
to the expiration date thereof, until such time as no Event of Default exists
and Borrower has delivered evidence satisfactory to Lender that the Debt Service
Coverage Ratio is equal to or greater than 1.20:1.00 (without any credit for the
Letter of Credit), whereupon the Letter of Credit will be released to Borrower;

(f) Lender shall have received a new Appraisal or an updated Appraisal of the
Mortgaged Property, at Borrower’s expense, dated within ninety (90) days of the
First Extended Maturity Date, prepared by an appraiser acceptable to Lender and
based upon such standards as Lender may require, which Appraisal shall confirm
that the fair market value of the Mortgaged Property on an “as is” basis is such
that the Loan-to-Value Ratio is not greater than the Loan-to-Value Ratio in
effect as of the date of this Agreement based on the value of the Mortgaged
Property set forth in the Appraisal of the Mortgaged Property accepted by Lender
in connection with the closing of the Loan; provided, however that Borrower
shall have the right, at its option, to satisfy the condition set forth in this
subsection by satisfying the DSCR/LTV Satisfaction Requirement; provided,
further, (i) to the extent funds are deposited in the DSCR/LTV Account to
satisfy the DSCR/LTV Satisfaction Requirement, all such funds shall remain in
the DSCR/LTV Account until such time as no Event of Default exists and Borrower
has delivered evidence satisfactory to Lender that the Loan-to-Value Ratio is
not greater than the Loan-to-Value Ratio in effect as of the date of this
Agreement (without any credit for the funds held in the DSCR/LTV Account),
whereupon the funds will be released to Borrower, and (ii) to the extent the
Borrower has delivered Lender a Letter of Credit to satisfy the DSCR/LTV
Satisfaction Requirement, the Letter of Credit shall remain outstanding, and
Borrower shall cause the same to be renewed no less than thirty (30) days prior
to the expiration date thereof, until such time as no Event of Default exists
and Borrower has delivered evidence satisfactory to Lender that the
Loan-to-Value Ratio is not greater than the Loan-to-Value Ratio in effect as of
the date of this Agreement (without any credit for the Letter of Credit),
whereupon the Letter of Credit will be released to Borrower.

Borrower shall continue to pay a monthly payment of principal equal to the
Monthly Principal Installment on the first (1st) day of each month during the
Second Extension Period, which installments of principal shall be due and
payable in addition to accrued interest due and payable under the Note on each
such date.

 

CONSTRUCTION LOAN AGREEMENT – Page 17



--------------------------------------------------------------------------------

If the Permanent Loan Conversion has occurred, this Section 2.9 shall be of no
further force and effect.

2.10 Conversion to Permanent Loan. The Construction Loan will convert into the
Permanent Loan (the “Permanent Loan Conversion”) and the term of the Permanent
Loan will commence upon the satisfaction of all of the following terms and
conditions:

(a) Borrower has given Lender at least thirty (30) days prior written notice
that all of the terms and conditions specified in this Section 2.10 have been
satisfied (the date such notice is delivered is herein called the “Permanent
Loan Conversion Option Exercise Date”) and, with such notice, Borrower shall pay
the Conversion Fee to Lender;

(b) The Phase II Improvements shall have been completed in substantial
accordance with the Plans and Specifications, a final certificate of occupancy
shall have been issued for all of the apartment units which are a part of the
Phase II Improvements, and the last Advance of the Construction Loan, shall have
been made;

(c) No Event of Default, or any event, circumstance or action of which Borrower
is aware (by notice from Lender or otherwise) and with the passage of time or
failure to cure would give rise to an Event of Default, has occurred and is then
existing as of the Permanent Loan Conversion Option Exercise Date (and no such
Event of Default shall be existing on the Permanent Loan Conversion Date);

(d) No event, claim, liability or circumstance shall have occurred which, in the
Lender’s reasonable determination, could be expected to have or have had a
Material Adverse Effect as of the Permanent Loan Conversion Option Exercise
Date;

(e) Lender shall have received a new Appraisal or an updated Appraisal of the
Mortgaged Property, at Borrower’s expense, dated within ninety (90) days of the
Permanent Loan Conversion Option Exercise Date, prepared by an appraiser
acceptable to Lender and based upon such standards as Lender may require, which
Appraisal shall confirm that the fair market value of the Mortgaged Property on
an “as is” basis is such that the Loan-to-Value Ratio is not greater than the
Loan-to-Value Ratio in effect as of the date of this Agreement based on the
value of the Mortgaged Property set forth in the Appraisal of the Mortgaged
Property accepted by Lender in connection with the closing of the Loan;
provided, however that Borrower shall have the right, at its option, to satisfy
the condition set forth in this subsection by satisfying the DSCR/LTV
Satisfaction Requirement; provided, further, (i) to the extent funds are
deposited in the DSCR/LTV Account to satisfy the DSCR/LTV Satisfaction
Requirement, all such funds shall remain in the DSCR/LTV Account until such time
as no Event of Default exists and Borrower has delivered evidence satisfactory
to Lender that the Loan-to-Value Ratio is not greater than the Loan-to-Value
Ratio in effect as of the date of this Agreement (without any credit for the
funds held in the DSCR/LTV Account), whereupon the funds will be released to
Borrower, and (ii) to the extent the Borrower has delivered Lender a Letter of
Credit to satisfy the DSCR/LTV Satisfaction Requirement, the Letter of Credit
shall remain outstanding, and Borrower shall cause the same to be renewed no
less than thirty

 

CONSTRUCTION LOAN AGREEMENT – Page 18



--------------------------------------------------------------------------------

(30) days prior to the expiration date thereof, until such time as no Event of
Default exists and Borrower has delivered evidence satisfactory to Lender that
the Loan-to-Value Ratio is not greater than the Loan-to-Value Ratio in effect as
of the date of this Agreement (without any credit for the Letter of Credit),
whereupon the Letter of Credit will be released to Borrower.

(f) Written evidence shall be provided by Borrower and such evidence shall be
reasonably satisfactory to the Lender indicating that the Debt Service Coverage
Ratio then equals or exceeds 1.10:1.0 (calculated as of the Determination Date
immediately preceding the Permanent Loan Conversion Option Exercise Date);
provided, however that Borrower shall have the right, at its option, to satisfy
the condition set forth in this subsection by satisfying the DSCR/LTV
Satisfaction Requirement; provided, further, (i) to the extent funds are
deposited in the DSCR/LTV Account to satisfy the DSCR/LTV Satisfaction
Requirement, all such funds shall remain in the DSCR/LTV Account until such time
as no Event of Default exists and Borrower has delivered evidence satisfactory
to Lender that the Debt Service Coverage Ratio is equal to or greater than
1.10:1.00 (without any credit for the funds held in the DSCR/LTV Account),
whereupon the funds will be released to Borrower, and (ii) to the extent the
Borrower has delivered Lender a Letter of Credit to satisfy the DSCR/LTV
Satisfaction Requirement, the Letter of Credit shall remain outstanding, and
Borrower shall cause the same to be renewed no less than thirty (30) days prior
to the expiration date thereof, until such time as no Event of Default exists
and Borrower has delivered evidence satisfactory to Lender that the Debt Service
Coverage Ratio is equal to or greater than 1.10:1.00 (without any credit for the
Letter of Credit), whereupon the Letter of Credit will be released to Borrower;

If Borrower elects to exercise its option to convert the Construction Loan to
the Permanent Loan pursuant to this Section 2.10 and if Lender determines (such
determination not to be unreasonably withheld, conditioned or delayed) that all
conditions to conversion set forth in this Section 2.10 above have been
satisfied, then Lender shall deliver to Borrower written confirmation thereof,
and effective on the first day of the first month following Lender’s delivery of
such written confirmation to Borrower (the “Permanent Loan Conversion Date”),
(i) the Construction Loan shall convert to the Permanent Loan, (ii) all
undisbursed proceeds (if any) remaining under the Construction Loan shall be
cancelled, the Loan Amount shall be reduced by the amount of available proceeds
so cancelled, and Lender shall no longer have any obligation to make any further
Advances to Borrower and (iii) the Maturity Date shall be the Permanent Loan
Maturity Date and all extension options applicable to the Construction Loan set
forth in Section 2.8 and 2.9 above shall be cancelled and Borrower shall have no
further right to extend the Maturity Date.

After the Permanent Loan Conversion, Borrower shall pay a monthly payment of
principal equal to the Monthly Principal Installment on the first (1st) day of
each month until the Permanent Loan Maturity Date, which Monthly Principal
Installments are in addition to payments of accrued interest due on each such
date. All outstanding principal, accrued interest and other Indebtedness shall
be paid in full on the Permanent Loan Maturity Date.

2.11 Partial Release. Borrower may obtain, for no consideration or payment of
any kind to Lender, other than reimbursement of Lender’s actual out-of-pocket
costs and expenses,

 

CONSTRUCTION LOAN AGREEMENT – Page 19



--------------------------------------------------------------------------------

including, without limitation, reasonable third-party attorney’s fees and legal
expenses, incurred by Lender in connection with the Partial Release, a release
of a portion of the Land from the Deed of Trust (the “Partial Release”),
consisting of approximately 4.322 acres on which the wastewater treatment
facilities have been constructed, which parcel of land is generally depicted and
more particularly described in Exhibit F attached hereto, the legal description
of which shall be acceptable to Lender and verified by a proposed replat of the
Land (the “Plat”) reasonably acceptable to Lender (the “Release Parcel”), upon
satisfaction of the following conditions:

(a) Lender’s receipt of a copy of a recorded Plat filed of record in the Real
Property Records of Travis County, Texas.

(b) At least ten (10) days prior to the date of such Partial Release, Borrower
shall deliver to Lender at Borrower’s expense the form of the Partial Release to
be executed by Lender (which form of Partial Release must be reasonably
satisfactory to Lender in form and substance); and prior to or contemporaneously
with the execution and delivery of the Partial Release, Borrower shall, at its
sole cost and expense, obtain and deliver to Lender a T-38 endorsement to the
Title Insurance, reasonably acceptable to Lender.

(c) With respect to any portion of the Land not released (the “Unreleased
Land”), the Partial Release shall not result in leaving any of the Unreleased
Land without access to utilities or access to any public roads or right-of-way,
and Lender shall be reasonably satisfied that there is adequate ingress, egress
and utility service to and from the Unreleased Land and dedicated public roads
or rights-of-way, and adequate detention facilities (if required by any
Governmental Authority) on the Unreleased Land (or perpetual, non-terminable and
insurable rights of ingress, egress, utility service and detention facilities,
if required by any Governmental Authority for the benefit of the Unreleased
Land), such that the remaining Unreleased Land is a separate, economically
viable project and otherwise complies (and will comply after the Partial
Release) with all Governmental Requirements.

(d) Contemporaneously with the Partial Release, the Release Parcel shall be
conveyed by Borrower to Travis County Municipal Utility District No. 4, and
shall be restricted to use for only the waste water treatment facilities for the
Mortgaged Property and other property served by such facilities.

(e) Upon the recording of the Partial Release, Borrower shall, use good faith,
diligent efforts to cause the Release Parcel to constitute a separate tax lot
with a separate tax assessment, independent of the Unreleased Land, and shall in
any event complete the foregoing no later than August 1, 2019.

 

CONSTRUCTION LOAN AGREEMENT – Page 20



--------------------------------------------------------------------------------

ARTICLE III

ADVANCES

3.1 Conditions to Initial Advance. The obligation of Lender to make the Initial
Advance hereunder and the first Advance after the closing of the Loan is subject
to the prior or simultaneous occurrence of each of the following conditions:

(a) Lender shall have received from Borrower all of the Loan Documents duly
executed by Borrower and, if applicable, by Guarantor.

(b) Lender shall have received certified copies of resolutions of each Loan
Party, if such Loan Party is a corporation or limited liability company, or a
certified copy of a consent of partners, if such Loan Party is a partnership,
authorizing execution, delivery and performance of all of the Loan Documents and
authorizing the borrowing hereunder and any guaranties executed in connection
with the Loan, along with such certificates of existence, certificates of good
standing and other certificates or documents as Lender may reasonably require to
evidence such Loan Party’s authority.

(c) Lender shall have received true copies of all Organization Documents of each
Loan Party, including all amendments or supplements thereto, along with such
certificates or other documents as Lender may reasonably require to evidence
such Loan Party’s authority.

(d) Lender shall have received evidence that the Mortgaged Property is not
located within any designated flood plain or special flood hazard area; or
evidence that Borrower has applied for and received flood insurance covering the
Mortgaged Property in the amount of the Loan or the maximum coverage available
to Lender.

(e) Lender shall have received evidence of compliance with all Governmental
Requirements.

(f) Lender shall have received a full-size, single sheet copy of all recorded
subdivision or plat maps of the Land approved (to the extent required by
Governmental Requirements) by all Governmental Authorities, if applicable, and
legible copies of all instruments representing exceptions to the state of title
to the Mortgaged Property.

(g) Lender shall have received policies of all-risk builder’s risk insurance
(non-reporting form) for the construction of the Phase II Improvements, owner’s
and contractor’s liability insurance, workers’ compensation insurance, and such
other insurance as Lender may reasonably require, with standard endorsements
attached naming Lender as the insured mortgagee or additional insured, whichever
is applicable, such policies to be in form and content and issued by companies
reasonably satisfactory to Lender, with copies, or certificates thereof, being
delivered to Lender.

(h) Lender shall have received the Title Insurance, at the sole expense of
Borrower.

(i) Lender shall have received from Borrower such other instruments,

 

CONSTRUCTION LOAN AGREEMENT – Page 21



--------------------------------------------------------------------------------

evidence and certificates as Lender may reasonably require, including the items
indicated below:

(1) Evidence that all the streets furnishing access to the Mortgaged Property
have been or will be completed and dedicated to public use and accepted by
applicable Governmental Authorities.

(2) A current survey of the Land prepared by a registered surveyor or engineer
and certified to Lender, Borrower and the Title Company, in form and substance
reasonably acceptable to Lender, showing all easements, building or setback
lines, rights-of-way and dedications affecting said land and showing no state of
facts objectionable to Lender.

(3) Evidence reasonably satisfactory to Lender showing the availability of all
necessary utilities at the boundary lines of the Land (except as disclosed to
Lender, and provided that in any event the Plans and Specifications provide that
all such utilities will be available to the Land upon construction of the
improvements contemplated thereby), including sanitary and storm sewer
facilities, potable water, telephone, electricity, gas, and municipal services.

(4) Evidence that the current and proposed use of the Mortgaged Property and the
construction of the Phase II Improvements complies with all Governmental
Requirements.

(5) An opinion of counsel for Borrower, which counsel shall be satisfactory to
Lender, to the effect that (i) Borrower possesses full power and authority to
own the Mortgaged Property, to construct the Phase II Improvements and to
perform Borrower’s obligations hereunder, and Guarantor has full power and
authority to perform Guarantor’s obligations under the Guaranty and
Environmental indemnity Agreement; (ii) the Loan Documents have been duly
authorized, executed and delivered by Borrower and, where required, by
Guarantor, and constitute the valid and binding obligations of Borrower and
Guarantor, not subject to any defense based upon usury, capacity of Borrower or
otherwise; (iii) the Loan Documents are enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency and other laws
affecting creditors’ rights generally, and except that certain remedial
provisions thereof may be limited by the laws of the State of Texas; (iv) to the
knowledge of such counsel, there are no actions, suits or proceedings pending or
threatened against or affecting Borrower, Guarantor or the Mortgaged Property,
or involving the priority, validity or enforceability of the liens or security
interests arising out of the Loan Documents, at law or in equity, or before or
by any Governmental Authority, except actions, suits or proceedings fully
covered by insurance or which, if adversely determined, would not substantially
impair the ability of Borrower or Guarantor to pay when due any amounts which
may become payable in respect to the Loan as represented by the Note; (v) to the
knowledge of such counsel, neither Borrower nor Guarantor is in default with
respect to any order, writ, injunction, decree or demand of any court or any
Governmental Authority of

 

CONSTRUCTION LOAN AGREEMENT – Page 22



--------------------------------------------------------------------------------

which such counsel has knowledge; (vi) to the knowledge of such counsel, the
consummation of the transactions hereby contemplated and the performance of this
Agreement and the execution and delivery of the Guaranty will not violate or
contravene any provision of any instrument creating or governing the business
operations of Borrower or Guarantor and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement or other instrument to which Borrower or any Guarantor is a
party or by which Borrower, Guarantor or the Mortgaged Property may be bound or
affected; and (vii) such other matters as Lender may reasonably request.

(6) A cost breakdown satisfactory to Lender showing the total costs, including,
but not limited to, such related nonconstruction items as interest during
construction, commitment, legal, design professional and real estate agents’
fees, plus the amount of the Land cost and direct construction costs required to
be paid to satisfactorily complete the Phase II Improvements, free and clear of
liens or claims for liens for material supplied and for labor services
performed.

(7) Original or a copy of each Construction Contract for any Phase II
Improvements then under construction.

(8) Original or a copy of each Construction Management Agreement for any Phase
II Improvements then under construction.

(9) Original or a copy of each fully executed Design Services Contract for any
Phase II Improvements then under construction.

(10) Waiver of lien or lien subordination agreement(s) for the prior month’s
Draw Request executed by each Contractor and by each contractor, laborer and
suppliers furnishing labor or materials to the Mortgaged Property, in a form
acceptable to Lender, together with Borrower’s affidavit to Lender that all
changes and expenses incurred to date for the Mortgaged Property have been paid
in full.

(11) A copy of the Plans and Specifications for the Phase II Improvements then
under construction.

(12) Site Development Permit(s), Building permit(s) (if applicable), grading
permit(s) (if applicable) and all other permits required with respect to the
construction of the Phase II Improvements prior to construction of work
requiring the same; accordingly, it is not a requirement for an Advance to have
a permit that is not then required for the construction of Phase II Improvements
then in progress.

(13) Evidence that all zoning ordinances (if applicable) and all restrictive
covenants affecting the Land permit the use for which the Improvements are
intended and have been or will be complied with.

(14) Evidence of payment of required sums for insurance, taxes,

 

CONSTRUCTION LOAN AGREEMENT – Page 23



--------------------------------------------------------------------------------

expenses, charges and fees customarily required or recommended by Lender or any
Governmental Authority, corporation, or person guaranteeing, insuring or
purchasing, committing to guaranty, insure, purchase or refinance the Loan or
any portion thereof.

(15) A current financial statement of Guarantor certified by said Guarantor.

(16) A Guaranty and Environmental Indemnity Agreement executed by Guarantor.

(17) A schedule of construction progress for the Phase II Improvements with the
anticipated date and amounts of each Advance for the same.

(18) Copies of all agreements entered into by Borrower or its operating partner
pertaining to the development, construction and completion of the Phase II
Improvements or pertaining to materials to be used in connection therewith,
together with a schedule of anticipated dates and amounts of each Advance for
the same.

(19) Environmental site assessment report with respect to the Mortgaged Property
prepared by a firm of engineers approved by Lender, which report shall be
satisfactory in form and substance to Lender, certifying that there is no
evidence that any Hazardous Substance have been generated, treated, stored or
disposed of on any of the Mortgaged Property and none exists on, under or at the
Mortgaged Property.

(20) A soils and geological report covering the Land issued by a laboratory
approved by Lender, which report shall be satisfactory in form and substance to
Lender, and shall include a summary of soils test borings.

(21) Such other instruments, evidence or certificates as Lender may reasonably
request.

(j) Lender shall have ordered and received, at Borrower’s expense, an Appraisal
of the Mortgaged Property, prepared by an appraiser acceptable to Lender and
presented and based upon such standards as may be required by Lender.

(k) Lender shall have received payment of the Commitment Fee.

(l) Borrower shall have furnished evidence to Lender that it has contributed
cash equity and the Land (at a value of $3,949,033 of the Phase I Land and
$3,517,000 for the Phase II Land) of not less than $22,753,976 in the aggregate,
which amount consists of (i) equity for Phase I of $7,239,976 and (ii) equity
for Phase II of $15,514,000 (which also includes deferred developer fees of
$1,471,000), and which equity shall be used to pay for project costs in
accordance with the Budget prior to any Advances under this Agreement. The
deferred developer’s fee referenced in the preceding sentence shall

 

CONSTRUCTION LOAN AGREEMENT – Page 24



--------------------------------------------------------------------------------

not be paid from any proceeds of the Loan or any other sources so long as any of
the Indebtedness remains outstanding and unpaid.

(m) Lender’s shall have received and approved the plan and cost review related
to the construction of the Phase II Improvements.

3.2 Conditions to Advances. The obligation of Lender to make each Advance
hereunder, including the Initial Advance, shall be subject to the prior or
simultaneous occurrence or satisfaction of each of the following conditions:

(a) The conditions to the Initial Advance shall have been satisfied.

(b) No Event of Default shall have occurred and then be continuing under this
Agreement or any of the other Loan Documents.

(c) The Loan Documents shall be and remain outstanding and enforceable in
accordance with their terms, all as required hereunder.

(d) Lender shall have received a title report dated within two (2) days of the
requested Advance from the Title Company showing no state of facts objectionable
to Lender, including, but not limited to, a showing that title to the Land is
vested in Borrower and that no claim for mechanics’ or materialmen’s liens has
been filed against the Mortgaged Property, and Lender shall receive a down date
endorsement to the Title Insurance in connection with such Advance confirming
same.

(e) A monthly construction status report for the Phase II Improvements shall be
prepared and submitted by Borrower to Lender on or before the tenth (10th) day
of each month, commencing upon commencement of construction of the Phase II
Improvements and continuing for each month thereafter until completion of the
Phase II Improvements.

(f) Completion of any inspections required by Lender with respect to any work
performed since the date of the last Advance.

(g) The representations and warranties made by Borrower, as contained in this
Agreement and in all other Loan Documents shall be true and correct in all
material respects as of the date of each Advance; and if requested by Lender,
Borrower shall give to Lender a certificate to that effect.

(h) The covenants made by Borrower to Lender, as contained in this Agreement and
in all other Loan Documents shall have been fully complied with, except to the
extent such compliance may be limited by the passage of time or the completion
of construction of the Phase II Improvements.

(i) Lender shall have received (i) a fully executed copy of each Construction
Contract then in effect or copy thereof; (ii) a report of any changes,
replacements, substitutions, additions or other modification in the list of
contractors, subcontractors and materialmen involved or expected to be involved
in the construction of the Phase II

 

CONSTRUCTION LOAN AGREEMENT – Page 25



--------------------------------------------------------------------------------

Improvements; and (iii) all permits required under Section 3.1(i)(12) above for
Phase II Improvements then under construction.

(j) Except in connection with the Initial Advance, Lender shall have received
from Borrower a Draw Request for such Advance, completed, executed and sworn to
by Borrower and Contractor, with the Inspecting Person’s approval noted thereon,
stating that the requested amount does not exceed the difference of one hundred
percent (100%) of the then unpaid cost of construction of the Phase II
Improvements since the last certificate furnished hereunder less Retainage
required hereunder for such requested amount; that said construction was
performed in substantial accordance with the Plans and Specifications; and that,
in the opinion of Borrower, the applicable Contractor and the applicable Design
Professional, construction of the Phase II Improvements can be completed on or
before the Completion Date for an additional cost not in excess of the amount
then available under the Phase II Loan. To the extent approved by Lender and
included in the Budget, such expenses will be paid from the proceeds of the
Phase II Loan.

(k) Except in connection with the Initial Advance, Borrower shall have furnished
to Lender, from each contractor, subcontractor and materialman, including each
Contractor, an invoice, lien waiver (on the statutory form) and such other
instruments and documents as Lender may from time to time specify, in form and
content, and containing such certifications, approvals and other data and
information, as Lender may reasonably require. The invoice, lien waiver and
other documents shall cover and be based upon work actually completed or
materials actually furnished and paid under a prior application for payment. The
lien waiver for the prior month’s draws of each contractor, subcontractor and
materialman shall, if required by Lender, be received by Lender simultaneously
with the making of any Advance hereunder for the benefit of such contractor,
subcontractor or materialman.

(l) There shall exist no default or breach by any obligated party (other than
Lender) under the Loan Documents.

(m) The Improvements shall not have been materially injured, damaged or
destroyed by fire or other casualty, nor shall any part of the Mortgaged
Property be subject to condemnation proceedings or negotiations for sale in lieu
thereof.

(n) All work typically done at the stage of construction when the Advance is
requested shall have been done, and all materials, supplies, chattels and
fixtures typically furnished or installed at such stage of construction shall
have been furnished or installed.

(o) All personal property not yet incorporated into the Phase II Improvements
but which is to be paid for out of such Advance, must then be located upon the
Phase II Land, secured in a method acceptable to Lender, and Lender shall have
received evidence thereof, or if stored off-site, must be stored in a secured
area and must be available for inspection by the Inspecting Person. Any
materials stored off-site shall be stored in a third-party bonded warehouse
acceptable to Lender, with adequate safeguards and insurance to prevent loss,
theft, damage or commingling with other materials not intended

 

CONSTRUCTION LOAN AGREEMENT – Page 26



--------------------------------------------------------------------------------

to be used in the construction of the Phase II Improvements; provided, further,
(i) Borrower shall give Lender prior notice of the off-site storage of any
materials and (ii) any materials stored must be incorporated within 60 days
after receipt of Phase II Loan proceeds from Lender to pay for such materials,
unless such date is extended in writing by Lender. Lender acknowledges and
agrees that (i) Borrower may store countertops for the apartment units at a
secured warehouse in accordance with the foregoing, and may store lighting
fixtures and HVAC compressors on the Land, provided that such materials are
stored in a secure and safe manner acceptable to Lender (ii) notwithstanding
anything to the contrary contained in this Section 3.2(o), that such
countertops, lighting fixtures and HVAC compressors shall be incorporated into
the Phase II Improvements in the ordinary course of construction and are not
subject to the 60 day requirement provided in the prior sentence.

(p) Borrower shall have complied with all reasonable requirements of the
Inspecting Person to insure compliance with the Plans and Specifications and all
requirements of the Governmental Authorities.

(q) Except in connection with the Initial Advance, if the Phase II Improvements
are being built for any party under a purchase or construction contract, then
Lender at its election may require the approval of such purchaser before making
any additional Advance.

(r) Borrower shall have fully completed (to the extent applicable), signed,
notarized and delivered to Lender the Draw Request.

(s) the Phase II Loan shall be “in balance” as provided in Section 3.4 (i.e.,
the unfunded Phase II Loan proceeds and any portion of the Borrower’s equity not
yet expended are not sufficient to complete construction of the Phase II
Improvements in accordance with the Plans and Specifications and pay for all
costs of construction in connection therewith), and if Lender requires a
Borrower’s Deposit in accordance with Section 3.4 below, then (x) Borrower shall
have made such Borrower’s Deposit with Lender as provided thereunder and
(y) Borrower shall have collaterally assigned such Borrower’s Deposit to Lender
to put the Phase II Loan in balance by executing an assignment satisfactory to
Lender.

(t) Borrower shall have funded all Borrower equity requirements indicated on the
Budget.

3.3 Advance Not A Waiver. No Advance of the proceeds of the Loan shall
constitute a waiver of any of the conditions of Lender’s obligation to make
further Advances, nor, in the event Borrower is unable to satisfy any such
condition, shall any such Advance have the effect of precluding Lender from
thereafter declaring such inability to be an Event of Default.

3.4 Borrower’s Deposit. If at any time after Borrower has met its funding
requirements under Section 3.1(l) above with respect to its required cash
equity, Lender shall in its sole discretion deem that the undisbursed proceeds
of the Phase II Loan are insufficient to meet the costs of completing
construction of the Phase II Improvements, including without

 

CONSTRUCTION LOAN AGREEMENT – Page 27



--------------------------------------------------------------------------------

limitation, any and all Soft Costs for the Phase II Improvements, Lender may
refuse to make any additional Advances to Borrower hereunder until Borrower
shall have deposited with Lender sufficient additional funds (“Borrower’s
Deposit”) to cover the deficiency which Lender deems to exist. Such Borrower’s
Deposit will be disbursed by Lender to Borrower pursuant to the terms and
conditions hereof as if they constituted a portion of the Phase II Loan being
made hereunder prior to any further Advances of the Phase II Loan proceeds.
Borrower agrees upon fifteen (15) days written demand by Lender to deposit with
Lender such Borrower’s Deposit. Lender agrees that the Borrower’s Deposit shall
be placed in an interest-bearing account. Borrower hereby grants a security
interest to Lender in and to the Borrower’s Deposit and such account, and agrees
that at any time during the existing of an Event of Default, Lender shall have
the right to offset any Borrower’s Deposit against the Indebtedness then
outstanding, in addition to any and all other remedies provided under this
Agreement and the other Loan Documents or otherwise available at law or in
equity.

3.5 Advance Not An Approval. The making of any Advance or part thereof shall not
be deemed an approval or acceptance by Lender of the work theretofore done.
Lender shall have no obligation to make any Advance or part thereof after the
happening of any Event of Default, but shall have the right and option so to do;
provided that if Lender elects to make any such Advance, no such Advance shall
be deemed to be either a waiver of the right to demand payment of the Loan, or
any part thereof, or an obligation to make any other Advance.

3.6 Time and Place of Advances. All Advances are to be made at the office of
Lender, or at such other place as Lender may designate; and Lender shall require
five (5) Business Days prior notice in writing before the making of any such
Advance. Lender shall not be obligated to undertake any Advance hereunder more
than once in any 30-day period. Except as set forth in this Agreement, all
Advances are to be made by direct deposit into the Special Account. In the event
Borrower shall part with or be in any manner whatever deprived of Borrower’s
interests in the Land, Lender may, at Lender’s option but without any obligation
to do so, continue to make Advances under this Agreement, and subject to all its
terms and conditions, to such Person or Persons as may succeed to Borrower’s
title and interest and all sums so disbursed shall be deemed Advances under this
Agreement and secured by the Deed of Trust and all other liens or security
interests securing the Loan.

3.7 Retainage. An amount equal to ten percent (10%) of the cost of construction
of the Phase II Improvements (“Retainage”) shall be retained by Lender and shall
be paid over by Lender to Borrower, provided that no lien claims are then filed
against the Mortgaged Property, when all of the following have occurred to the
satisfaction of Lender with respect to those Phase II Improvements covered by a
Construction Contract:

(a) Lender has received a completion certificate prepared by the Inspecting
Person and executed by Borrower and the Design Professional stating that the
Phase II Improvements have been completed in accordance with the Plans and
Specifications, together with such other evidence that no mechanics or
materialmen’s liens or other encumbrances have been filed and remain in effect
against the Mortgaged Property which have not been bonded to Lender’s
satisfaction (and otherwise in accordance with all applicable Governmental
Requirements) and that all offsite utilities and streets, if any,

 

CONSTRUCTION LOAN AGREEMENT – Page 28



--------------------------------------------------------------------------------

have been completed to the satisfaction of Lender and any applicable
Governmental Authority;

(b) each applicable Governmental Authority shall have duly inspected and
approved the Phase II Improvements and issued the appropriate permit, license or
certificate to evidence such approval, including without limitation,
certificates of occupancy for each of the apartment units which are a part of
the Phase II Improvements;

(c) forty (40) days shall have elapsed from the later of (i) the date of
completion of the Phase II Improvements, as specified in Texas Property Code
§53.106, if the Affidavit of Completion provided for in this Agreement is filed
within ten (10) days after such date of completion, or (ii) the date of filing
of such Affidavit of Completion if such Affidavit of Completion is filed ten
(10) days or more after the date of the completion of the Phase II Improvements
as specified in Texas Property Code §53.106;

(d) receipt by Lender of an as-built ALTA survey of the Mortgaged Property, in
form reasonably acceptable to Lender; and

(e) receipt by Lender of evidence satisfactory to Lender that payment in full
has been made for all obligations incurred in connection with the construction
and completion of all off-site utilities and improvements (if any) as required
by Lender or any Governmental Authority.

Notwithstanding the foregoing, no Retainage will be withheld for Contractor’s
purchase of lumber, trusses, framing hardware, windows, countertops, cabinets,
light fixtures or appliances.

3.8 No Third Party Beneficiaries. The benefits of this Agreement shall not inure
to any third party, nor shall this Agreement be construed to make or render
Lender liable to any materialmen, subcontractors, contractors, laborers or
others for goods and materials supplied or work and labor furnished in
connection with the construction of the Phase II Improvements or for debts or
claims accruing to any such Persons against Borrower. Lender shall not be liable
for the manner in which any Advances under this Agreement may be applied by
Borrower, Contractor and any of Borrower’s other contractors or subcontractors.
Notwithstanding anything contained in the Loan Documents, or any conduct or
course of conduct by the parties hereto, before or after signing the Loan
Documents, this Agreement shall not be construed as creating any rights, claims
or causes of action against Lender, or any of its officers, directors, agents or
employees, in favor of any contractor, subcontractor, supplier of labor or
materials, or any of their respective creditors, or any other Person other than
Borrower. Without limiting the generality of the foregoing, Advances made to any
contractor, subcontractor or supplier of labor or materials, pursuant to any
requests for Advances, whether or not such request is required to be approved by
Borrower, shall not be deemed a recognition by Lender of a third-party
beneficiary status of any such Person.

3.9 Interest/Operating Reserve. Subject to the conditions to the making of
Advances hereunder, Lender shall make an Advance of funds held in the Interest
Reserve as necessary to pay interest on the Advances (up to a maximum aggregate
of Advances of $103,000), which Advance shall constitute a principal Advance
under the Phase II Loan, and such Advance shall

 

CONSTRUCTION LOAN AGREEMENT – Page 29



--------------------------------------------------------------------------------

be deemed to have been made at Borrower’s request; provided, however, Advances
will only be made from the Interest Reserve to pay interest to the extent that
the net cash flow received from the operation of the Mortgaged Property
(including the Phase I Improvements), after all operating expenses of the
Mortgaged Property have been paid current, is insufficient to pay such interest.
Further, subject to the conditions to the making of Advances hereunder, Lender
shall make an Advance of funds held in the Operating Reserve as are necessary to
pay operating expenses of the Mortgaged Property included in the Budget (up to a
maximum aggregate of Advances of $200,000), which Advance shall constitute a
principal Advance under the Phase II Loan, and such Advance shall be deemed to
have been made at Borrower’s request; provided, however, (i) Advances will not
be made to pay such operating expenses to the extent Lender reasonably
determines such Advance may deplete the portion of the Operating Reserve
attributable to interest payments such that sufficient reserves would no longer
be available to pay such interest expenses, and (ii) Advances will only be made
from the Operating Reserve to pay operating expenses to the extent that the net
cash flow received from the operation of the Mortgaged Property (including the
Phase I Improvements), after all operating expenses of the Mortgaged Property
have been paid current, is insufficient to pay such operating expenses and
sufficient interest reserve remains to pay interest for the term of the Loan.
Under no circumstances shall any undisbursed proceeds of the Phase II Loan be
disbursed to pay accrued interest thereon during the construction phase upon
depletion of the balance of the Interest Reserve or Operating Reserve, or to the
extent that revenues from the Mortgaged Property, after payment of all other
operating expenses of the Mortgaged Property, are sufficient to pay the accrued
interest or other amounts then due and payable under the Loan Documents.
Notwithstanding anything to the contrary contained herein, upon depletion of the
Interest Reserve, Lender may make Advances of funds held in the Operating
Reserve as necessary to pay interest on the Advances, which Advance shall
constitute a principal Advance under the Phase II Loan, and such Advance shall
be deemed to have been made at Borrower’s request. For the avoidance of doubt,
at no time shall funds held in the Interest Reserve be used to pay anything
other than interest pursuant to the terms of this Section. In lieu of disbursing
Phase II Loan proceeds to Borrower for payment of accrued interest thereon
during the construction phase, Lender may handle such disbursement and payment
by making appropriate entries on the books and records of Lender, whereupon a
statement summarizing such entries shall be furnished to Borrower.

3.10 Additional Expenditures by Lender. Borrower agrees that all sums paid or
expended by Lender under the terms of this Agreement in excess of the amount of
the Loan shall be considered to be an additional loan to Borrower and the
repayment thereof, together with interest thereon at the Default Rate (as
defined in the Note), from the date of demand by Lender until the date paid,
shall be secured by the Deed of Trust and the other Loan Documents and shall be
immediately due and payable within ten (10) days of written notice to Borrower,
and Borrower agrees to pay such sum upon demand. Nothing contained herein,
however, shall obligate Lender to make such advances. In addition to the
foregoing, if Borrower fails to perform any act or to take any action or to pay
any amount provided to be paid by it under the provisions of any of the
covenants and agreements contained in this Agreement or any other Loan Document,
Lender may but shall not be obligated to perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Lender and any money so paid by Lender shall be an advance against the Note and
shall bear interest from the date of making such payment until paid at the
Default Rate and shall be part of the Indebtedness

 

CONSTRUCTION LOAN AGREEMENT – Page 30



--------------------------------------------------------------------------------

secured by the Deed of Trust, and Lender upon making any such payment shall be
subrogated to all rights of the Person receiving such payment. Lender will
endeavor to promptly notify Borrower of such amounts paid by Lender hereunder,
but Lender’s failure to do so shall not create or give rise to any liability on
Lender’s part or impair or affect any of Lender’s rights and remedies under this
Agreement or any of the other Loan Documents.

ARTICLE IV

WARRANTIES AND REPRESENTATIONS

Borrower hereby unconditionally warrants and represents to Lender, as of the
date hereof and at all times during the term of the Agreement, as follows:

4.1 Plans and Specifications. The Plans and Specifications for the Phase II
Improvements are satisfactory to Borrower, are in compliance with all
Governmental Requirements in all material respects and, to the extent required
by Governmental Requirements or any effective restrictive covenant, have been
approved by each Governmental Authority (or will timely be approved by the
applicable Governmental Authority when required for construction) and/or by the
beneficiaries of any such restrictive covenant affecting the Mortgaged Property.

4.2 Governmental Requirements. No violation of any Governmental Requirements
exists or will exist with respect to the Mortgaged Property and neither Borrower
nor the Guarantor is, nor will either be, in default with respect to any
Governmental Requirements.

4.3 Utility Services. All utility services of sufficient size and capacity
necessary for the use and operation of the Phase I Improvements for their
intended purposes are available and connected to the Phase I Improvements,
including potable water, storm and sanitary sewer, gas, electric and telephone
facilities. All utility services of sufficient size and capacity necessary for
the construction of the Phase II Improvements and the use thereof for their
intended purposes are available (or will be available upon completion of
construction of any offsite utility lines contemplated by the Plans and
Specifications) at the property line(s) of the Phase II Land for connection to
the Phase II Improvements, including potable water, storm and sanitary sewer,
gas, electric and telephone facilities.

4.4 Access. All roads necessary for the full utilization of the Improvements for
their intended purposes have been completed and dedicated to the public use and
accepted by the appropriate Governmental Authority.

4.5 Financial Statements. Each financial statement of Borrower and Guarantor
delivered heretofore, concurrently herewith or hereafter to Lender was and will
be prepared in conformity with general accepted accounting principles, or other
good accounting principles approved by Lender in writing, applied on a basis
consistent with that of previous statements and completely and accurately
disclose the financial condition of Borrower and Guarantor (including all
contingent liabilities) as of the date thereof and for the period covered
thereby, and there has been no material adverse change in either Borrower’s or
Guarantor’s financial condition subsequent to the date of the most recent
financial statement of Borrower and Guarantor delivered to Lender.

 

CONSTRUCTION LOAN AGREEMENT – Page 31



--------------------------------------------------------------------------------

4.6 Statements. No certificate, statement, report or other information delivered
heretofore, concurrently herewith or hereafter by Borrower or Guarantor to
Lender in connection herewith, or in connection with any transaction
contemplated hereby, contains or will contain any untrue statement of a material
fact or fails to state any material fact necessary to keep the statements
contained therein from being misleading, and same were true, complete and
accurate as of the date hereof.

4.7 Disclaimer of Permanent Financing. Borrower acknowledges and agrees that
Lender has not made any commitments, either express or implied, to extend the
term of the Loan past its stated maturity date or to provide Borrower with any
permanent financing except as expressly set forth herein.

4.8 No Commencement. Except for sitework previously performed on the Phase II
Land, all of which has been completed and paid in full, with full releases and
lien waivers obtained from all Contractors and subcontractors performing any
such work in accordance with applicable Governmental Requirements, as of the
date hereof, no steps to commence construction on the Phase II Land have been
taken, including, without limitation, steps to clear or otherwise prepare the
Phase II Land for construction or the delivery of material for use in
construction of the Improvements; and no action has been taken under the
Construction Contract or any other contract or other agreement for construction
which could give rise to a lien on the Phase II Land.

4.9 Patriot Act. Borrower and Guarantor are in compliance with (a) the Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B Chapter V, as amended),
and all other enabling legislation or executive order relating thereto, (b) the
Patriot Act, and (c) all other federal or state laws relating to “know your
customer” and anti-money laundering rules and regulations. No part of the
proceeds of any Loan will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977.

ARTICLE V

COVENANTS OF BORROWER

Borrower hereby unconditionally covenants and agrees with Lender, until the Loan
shall have been paid in full and the lien of the Deed of Trust shall have been
released, as follows:

5.1 Commencement and Completion. Borrower will cause the construction of the
Phase II Improvements to commence by the Commencement Date and to be prosecuted
with diligence and continuity and will complete the same in all material
respects in accordance with the Plans and Specifications for the Phase II
Improvements on or before the Completion Date and within the Budget (subject to
any increases in the Budget funded by additional equity contributed by Borrower
or Guarantor), free and clear of liens or claims for liens for material supplied
and for labor services performed in connection with the construction of the
Phase II Improvements.

 

CONSTRUCTION LOAN AGREEMENT – Page 32



--------------------------------------------------------------------------------

5.2 No Changes. Borrower will not amend, alter or change (pursuant to change
order, amendment or otherwise) the Plans and Specifications for the Phase II
Improvements unless the same shall have been approved in advance in writing by
Lender, by all applicable Governmental Authorities; provided, however, Borrower
shall have the right to approve change orders without Lender’s consent which do
not individually exceed $50,000.00, or in the aggregate exceed $200,000.00 for
the Phase II Improvements.

5.3 Advances. Borrower will receive the Advances and will hold same as a trust
fund for the purpose of paying the cost of construction of the Phase II
Improvements and related nonconstruction costs related to the Mortgaged Property
as provided for herein. Borrower will apply the same promptly to the payment of
the costs and expenses for which each Advance is made and will not use any part
thereof for any other purpose.

5.4 Lender’s Expenses. Borrower will reimburse Lender for all out-of-pocket
expenses of Lender, including reasonable attorneys’ fees, incurred in connection
with the preparation, execution, delivery, administration and performance of the
Loan Documents.

5.5 Surveys. Borrower will furnish Lender at Borrower’s expense (i) a foundation
survey and (ii) an as-built survey, each prepared by a registered engineer or
surveyor acceptable to Lender, showing the locations of the Phase II
Improvements, and certifying that same are entirely within the property lines of
the Phase II Land, do not encroach upon any easement, setback or building line
or restrictions, are placed in accordance with the Plans and Specifications, all
Governmental Requirements and all restrictive covenants affecting the Phase II
Land and/or the Phase II Improvements, and showing no state of facts
objectionable to Lender. All surveys shall be in form and substance and from a
registered public surveyor acceptable to Lender.

5.6 Defects and Variances. Borrower will, upon demand of Lender and at
Borrower’s sole expense, correct any structural defect in the Improvements or
any variance from the Plans and Specifications for the Phase II Improvements
(except for those for which Lender’s approval is not required under Section 5.2
above) which is not approved in writing by Lender.

5.7 Estoppel Certificates. Borrower will deliver to Lender, promptly after
request therefor, estoppel certificates or written statements, duly
acknowledged, stating the amount that has then been advanced to Borrower under
this Agreement, the amount due on the Note, and whether any known offsets or
defenses exist against the Note or any of the other Loan Documents.

5.8 Inspecting Person. Borrower will pay the fees and expenses of, and
cooperate, with the Inspecting Person and will cause the Design Professional,
the Contractor, each contractor and subcontractor and the employees of each of
them to cooperate with the Inspecting Person and, upon request, will furnish the
Inspecting Person whatever the Inspecting Person may consider necessary or
useful in connection with the performance of the Inspecting Person’s duties.
Without limiting the generality of the foregoing, Borrower shall furnish or
cause to be furnished such items as working details, Plans and Specifications
and details thereof, samples of materials, licenses, permits, certificates of
public authorities, zoning ordinances, building codes and copies of the
contracts between such Person and Borrower (if applicable). Borrower will

 

CONSTRUCTION LOAN AGREEMENT – Page 33



--------------------------------------------------------------------------------

permit Lender, the Inspecting Person and their representative to enter the
Mortgaged Property for the purposes of inspecting same. Borrower acknowledges
that the duties of the Inspecting Person run solely to Lender and that the
Inspecting Person shall have no obligations or responsibilities whatsoever to
Borrower, Contractor, the Design Professional, or to any of Borrower’s or
Contractor’s agents, employees, contractors or subcontractors.

5.9 BROKERS. BORROWER WILL INDEMNIFY LENDER FROM CLAIMS OF BROKERS ARISING BY
REASON OF THE EXECUTION HEREOF OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY TO THE EXTENT SUCH BROKER WAS CONTACTED OR HIRED BY BORROWER
OR EITHER OF ITS JOINT VENTURERS.

5.10 Personalty and Fixtures. Borrower will deliver to Lender, on demand, any
contracts, bills of sale, statements, receipted vouchers or agreements under
which Borrower claims title to any materials, fixtures or articles incorporated
in the Phase II Improvements or subject to the lien or security interests of the
Deed of Trust.

5.11 Compliance with Governmental Requirements. Borrower will comply promptly
with all Governmental Requirements.

5.12 Compliance with Restrictive Covenants. Borrower will comply with all
restrictive covenants, if any, affecting the Mortgaged Property. Construction of
the Phase II Improvements will be performed in a good and workmanlike manner,
within the perimeter boundaries of the Phase II Land and within all applicable
building and setback lines in accordance with all Governmental Requirements and
the Plans and Specifications. There are, and will be, no structural defects in
the Phase II Improvements.

5.13 Affidavit of Commencement. Within ten (10) days after the commencement of
construction of the Phase II Improvements, but not before construction of the
Phase II Improvements has actually begun, Borrower shall file or cause to be
filed in the appropriate records of the county in which the Land is situated, an
Affidavit of Commencement in the form of Exhibit C attached hereto and
incorporated herein by this reference, duly executed by Borrower and Contractor.
The date set forth in the Affidavit of Commencement for commencement of work
under the Construction Contract shall not be on or before the date on which the
Deed of Trust is recorded.

5.14 Affidavit of Completion. Borrower, within ten (10) days after construction
of the Phase II Improvements has been completed, shall file in the appropriate
records in the county in which the Land is situated an Affidavit of Completion
(“Affidavit of Completion”) in the form of Exhibit D attached hereto and
incorporated herein by this reference.

5.15 Payment of Expenses. Borrower shall pay or reimburse to Lender all
out-of-pocket costs and expenses relating to the Mortgaged Property and for
which an Advance is made, including (without limitation), title insurance and
examination charges, survey costs, insurance premiums, filing and recording
fees, and other expenses payable to third parties incurred by Lender in
connection with the consummation of the transactions contemplated by this
Agreement.

 

CONSTRUCTION LOAN AGREEMENT – Page 34



--------------------------------------------------------------------------------

5.16 Notices Received. Borrower will promptly deliver to Lender a true and
correct copy of all notices received by Borrower from any Person with respect to
Borrower, Guarantor, the Mortgaged Property, or any or all of them, which in any
way relates to or affects the Loan or the Mortgaged Property.

5.17 Advertising by Lender. Borrower agrees that during the term of the Loan,
Borrower shall erect and thereafter shall maintain on the Mortgaged Property one
or more advertising signs furnished by Lender indicating that the financing for
the Mortgaged Property has been furnished by Lender.

5.18 Leases. Borrower will utilize the form of tenant lease approved by Lender
prior to the date hereof in leasing all or any part of the Mortgaged Property
(the Texas Apartment Association form being hereby approved by Lender), subject
only to non-material changes made on a lease-by-lease basis. Any leases entered
into by Borrower shall be with third party tenants entered into in the ordinary
course of business of owning and operating a first class multifamily project in
a reasonable and prudent manner, and shall be on then market terms and
conditions.

5.19 Statements and Reports. Borrower agrees to deliver to Lender, during the
term of the Loan and until the Loan has been fully paid and satisfied, the
following statements and reports:

(a) Annual financial statements of Borrower and Guarantor within ninety
(90) days after the end of each calendar year, commencing in the calendar year
2017 with respect to Guarantor and Borrower, which shall be (i) in the case of
Borrower, prepared and certified to by the chief financial officer of Borrower
and (ii) in the case of Guarantor, audited by an independent certified public
accountant;

(b) Monthly marketing reports with detailed information as to leasing activities
shall be provided Lender on or before the fifteenth (15th) day of the following
month;

(c) Copies of all state and federal tax returns prepared with respect to
Guarantor within thirty (30) days of such returns being filed with the Internal
Revenue Service or applicable state authority;

(d) Copies of extension requests or similar documents with respect to federal or
state income tax filings for Guarantor within ten (10) days of such documents
being filed with the Internal Revenue Service or applicable state authority;

(e) Annual operating statements with respect to the Mortgaged Property within
ninety (90) days after the end of each calendar year, prepared in such form and
detail as Lender may require and certified to by the chief financial officer of
Borrower;

(f) Monthly operating statements and a rent roll with respect to the
Improvements, within thirty (30) days after the end of each calendar month,
prepared in such form and detail as Lender may reasonably require and in
accordance with generally accepted accounting principles and certified to by the
chief financial officer of Borrower; and

 

CONSTRUCTION LOAN AGREEMENT – Page 35



--------------------------------------------------------------------------------

(g) Such other financial statements and reports required to be delivered to
Lender for Guarantor as set forth in the Guaranty, including without limitation,
a Compliance Certificate executed by Guarantor certifying Guarantor’s compliance
(or non-compliance, as the case may be) with the financial covenants applicable
to Guarantor set forth in the Guaranty, which Compliance Certificate shall be
delivered to Lender within thirty (30) days after the end of each calendar
quarter.

(h) Such other reports and statements as Lender may reasonably require from time
to time.

5.20 Mechanic’s Liens. Borrower shall not install nor otherwise incorporate in
the Improvements any materials, equipment or fixtures under any conditional
sales agreements or security agreement whereby the right is reserved or accrued
to anyone to remove or repossess any such items. Borrower shall not cause or
permit any lien or claim for lien for any labor or material to be filed or to
become valid or effective against the Mortgaged Property; provided, however,
that the existence of any unperfected and unrecorded mechanic’s lien shall not
constitute a violation of this Section if payment is not yet due for the work
giving rise to the lien. In the event a lien is filed against the Mortgaged
Property, Borrower shall, upon the request of Lender, obtain an indemnity bond
for such lien complying with the requirements of Tex. Property Code §§ 53.171
et. seq., and shall provide such bond to Lender within twenty (20) days of
Lender’s request unless Borrower otherwise causes such lien to be released prior
to the expiration of such twenty (20) day period.

5.21 Transfer of Ownership Interests. Except as otherwise expressly permitted by
this Loan Agreement, Borrower shall not convey, transfer or assign any interest
in the Mortgaged Property, or permit a change in any of the Equity Interests in
Borrower (whether direct or indirect), except for a sale of the publicly traded
stock of Stratus Properties Inc., or other Disposition, unless the written
consent of the Lender is first obtained, which consent may be granted or refused
in Lender’s sole discretion.

5.22 Assignment of Licenses and Permits. Borrower shall not assign or transfer
any of its interest in any licenses and permits pertaining to the Mortgaged
Property, or assign, transfer, or remove or permit any other Person to assign,
transfer, or remove any records pertaining to the Mortgaged Property without
Lender’s prior written consent, which consent may be granted or refused in
Lender’s sole discretion.

5.23 Management Agreement. Borrower has entered into and shall maintain the
Management Agreement for the Phase I Improvements in full force and effect and
timely perform all of Borrower’s obligations thereunder and enforce performance
of all obligations of the Manager thereunder. No later than the commencement of
leasing of the Phase II Improvements, Borrower shall (i) enter into and maintain
the Management Agreement for the Phase II Improvements in full force and effect,
in form and substance reasonably satisfactory to Lender (or enter into an
amendment of the Management Agreement for the Phase I Improvements that
incorporates the Phase II Improvements and is acceptable to Lender), and timely
perform all of Borrower’s obligations thereunder and enforce performance of all
obligations of the Manager thereunder. Borrower shall not permit the
termination, amendment or assignment of any Management Agreement unless the
prior written consent of Lender is first

 

CONSTRUCTION LOAN AGREEMENT – Page 36



--------------------------------------------------------------------------------

obtained, which consent may be in the sole and absolute discretion of Lender and
(ii) Borrower will cause the Manager to enter into a subordination agreement in
form and substance acceptable to Lender, subordinating any Management Agreement
to the lien of the Deed of Trust. Borrower will not change the Manager or enter
into any other management agreement without Lender’s prior written consent,
which may be in the sole and absolute discretion of Lender.

5.24 Single Purpose Entity. Borrower shall be a single purpose entity at all
times, the only business of which is the construction, financing, ownership,
maintenance and operation of the Mortgaged Property and other assets directly
related to the operation of the Mortgaged Property, and always be in compliance
with its Limited Liability Company Agreement. Borrower (i) shall exist solely
for the purpose of owning the Mortgaged Property, (ii) will conduct business
only in its own name, (iii) will not engage in any business or have any assets
unrelated to the Mortgaged Property, (iv) does not have and will not incur any
indebtedness other than the Loan and trade payables incurred in the ordinary
course of business and which are paid prior to the delinquency date thereof,
(v) will have its own separate books, records, and accounts (with no commingling
of assets), (vi) will hold itself out as being an entity separate and apart from
any other entity, and (vii) will observe corporate formalities independent of
any other entity. Borrower shall immediately provide Lender with copies of any
amendments or modifications of its formation or Organization Documents.

5.25 Insurance. Borrower shall obtain and maintain such insurance and evidence
of insurance as Lender may reasonably require, including but not limited the
insurance described on Exhibit E attached hereto. To the extent there are any
express inconsistencies between the coverages or deductibles set forth on
Exhibit E and the insurance required pursuant to the terms of the Deed of Trust
or any of the other Loan Documents, Exhibit E shall control.

5.26 Financial Covenants. Upon the Permanent Loan Conversion Date, the Debt
Service Coverage Ratio, tested annually within 30 days as of each anniversary of
the Permanent Loan Conversion Date (the “Testing Date”), shall be equal to or
greater than 1.10:1:00, provided, however that Borrower may, at its option,
satisfy the test set forth in this Section 5.26 by satisfying the DSCR/LTV
Satisfaction Requirement. Borrower shall deliver to Lender, on or before the
Testing Date, a Covenant Compliance Report (herein so called) in the form
attached hereto as Exhibit H.

 

  5.27

DSCR/LTV Account.

(a) To the extent funds are deposited in the DSCR/LTV Account pursuant to
Sections 2.8, 2.9, 2.10 or Section 5.26, the DSCR/LTV Account shall not, unless
otherwise explicitly required by applicable law, be or be deemed to be escrow or
trust funds. During the continuance of an Event of Default, Lender may, at its
sole discretion, apply at any time the balance in the DSCR/LTV Account against
the Indebtedness in whatever order Lender shall subjectively determine. Borrower
hereby grants to Lender a security interest in and to the DSCR/LTV Account and
all funds therein (and all proceeds thereof) as additional security to secure
payment of the Note. Unless the same are applied by Lender to the Indebtedness
during the continuance of an Event of Default, all such funds shall remain in
the DSCR/LTV Account until the earlier to occur of (i) such time as all
Indebtedness has been repaid in full, or (ii) Borrower has satisfied the

 

CONSTRUCTION LOAN AGREEMENT – Page 37



--------------------------------------------------------------------------------

applicable Debt Service Coverage Ratio or Loan-to-Value Ratio requirement as
provided in this Agreement. Funds in the DSCR/LTV Account may not be used by
Borrower for any purposes, including for debt service payments under the Loan.

(b) To the extent a Letter of Credit is delivered to Lender, during the
continuance of an Event of Default, Lender may, at its sole discretion, present
the Letter of Credit to the issuer thereof for payment and apply the proceeds
thereof against the Indebtedness in whatever order Lender shall subjectively
determine. Any Letter of Credit delivered to Lender shall remain outstanding at
all times any of the Indebtedness remains outstanding and unpaid, and Borrower
shall cause the same to be renewed no less than thirty (30) days prior to the
expiration date thereof. In the event that a Letter of Credit is not so renewed
at least 30 days prior to the expiration date thereof in form and substance
acceptable to Lender, then Lender may present the Letter of Credit for payment
to the issuer thereof and hold the proceeds thereof in the DSCR/LTV Account and
apply such proceeds in accordance with the terms and provisions of this
Agreement upon the occurrence of an Event of Default. The foregoing
notwithstanding, such Letter of Credit will be released at such time that
Borrower has satisfied the applicable Debt Service Coverage Ratio or
Loan-to-Value Ratio requirement as provided in this Agreement.

5.28 Restricted Distributions and other Payments. Borrower shall not declare or
make any distributions, dividend, payment or other distribution of assets to any
holder of any Equity Interest in Borrower, whether or not such a distribution is
permitted under the terms of Borrower’s Organizational Documents, including
repayment of any loans made by any holder of any Equity Interest in Borrower to
Borrower, return of capital contributions, distributions upon termination,
liquidation or dissolution of Borrower or any development, property management,
accounting or other fees payable to any holder of any Equity Interest in
Borrower. All capital contributed to the Mortgaged Property or internally
generated by the Mortgaged Property shall remain in the Mortgaged Property until
(a) repayment of the Construction Loan in full, or (b) the conversion of the
Construction Loan to the Permanent Loan, upon which the negative covenant set
forth in the prior sentence shall no longer apply. Without limiting the
foregoing, Borrower shall not at any time make a distribution of assets that
would cause the Construction Loan to constitute a high volatility commercial
real estate (“HVCRE”) exposure pursuant to Part 217 of Chapter II of title 12 of
the Code of Federal Regulations. If, at any time, for any reason, the
Construction Loan constitutes an HVCRE exposure pursuant to Part 217 of Chapter
II of title 12 of the Code of Federal Regulations and the result of the
foregoing is to increase the cost to Lender of making or maintaining the
Construction Loan or to reduce the return received by Lender in connection with
the Construction Loan, to a level below that which Lender (or its controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by Lender to be material (collectively, “HVCRE Related Costs”) then Lender shall
notify Borrower, and thereafter Borrower shall pay to Lender, within ten
(10) Business Days of written demand therefor from Lender, additional amounts
sufficient to compensate Lender (or its controlling corporation) for any such
HVCRE Related Costs and that shall cause Lender to receive the same return
Lender would have received had the Construction Loan not constituted an HVCRE
exposure. Any such written notice will include reasonable backup documentation
evidencing the HVCRE Related Costs.

 

CONSTRUCTION LOAN AGREEMENT – Page 38



--------------------------------------------------------------------------------

ARTICLE VI

ASSIGNMENTS

6.1 Assignment of Construction Contract. As additional security for the payment
of the Loan, Borrower hereby collaterally transfers and assigns to Lender all of
Borrower’s rights and interest, but not its obligations, in, under and to each
Construction Contract upon the following terms and conditions:

(a) Borrower represents and warrants that the copy of each Construction Contract
Borrower has furnished or will furnish to Lender is or will be (as applicable) a
true and complete copy thereof, including all amendments thereto, if any, and
that Borrower’s interest therein is not subject to any claim, setoff or
encumbrance.

(b) Neither this assignment nor any action by Lender shall constitute an
assumption by Lender of any obligations under any Construction Contract, and
Borrower shall continue to be liable for all obligations of Borrower thereunder,
Borrower hereby agreeing to perform all of its obligations under each
Construction Contract. BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS
AGAINST AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED
TO ATTORNEYS’ FEES) RESULTING FROM ANY FAILURE OF BORROWER TO SO PERFORM.

(c) Following any required notice and opportunity to cure, Lender shall have the
right at any time thereafter (but shall have no obligation) to take in its name
or in the name of Borrower such action as Lender may at any time determine to be
necessary or advisable to cure any default under any Construction Contract or to
protect the rights of Borrower or Lender thereunder. LENDER SHALL INCUR NO
LIABILITY IF ANY ACTION SO TAKEN BY IT OR IN ITS BEHALF SHALL PROVE TO BE
INADEQUATE OR INVALID, REGARDLESS OF ANY NEGLIGENCE OR ALLEGED NEGLIGENCE OF
LENDER, AND BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS AGAINST AND
FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH ANY SUCH ACTION. THIS
INDEMNITY INCLUDES ANY LIABILITY ASSERTED AGAINST LENDER ON ACCOUNT OF LENDER’S
NEGLIGENCE OR ALLEGED NEGLIGENCE, BUT NOT ANY LIABILITY ARISING FROM LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s
attorney-in-fact effective upon the occurrence of an Event of Default, in
Borrower’s or Lender’s name, to enforce all rights of Borrower under each
Construction Contract. Such appointment is coupled with an interest and is
therefore irrevocable.

(e) Prior to the occurrence of an Event of Default, Borrower shall have the
right to exercise its rights as owner under each Construction Contract, provided
that Borrower shall not cancel or amend any Construction Contract or do or
suffer to be done

 

CONSTRUCTION LOAN AGREEMENT – Page 39



--------------------------------------------------------------------------------

any act which would impair the security constituted by this assignment without
the prior written consent of Lender.

(f) This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Lender
which assumes Lender’s rights and obligations under this Agreement.

6.2 Assignment of Plans and Specifications. As additional security for the Loan,
Borrower hereby collaterally transfers and assigns to Lender all of Borrower’s
right, title and interest in and to the Plans and Specifications and hereby
represents and warrants to and agrees with Lender as follows:

(a) Each schedule of the Plans and Specifications for the Phase II Improvements
delivered or to be delivered to Lender is and shall be a complete and accurate
description of such Plans and Specifications.

(b) The Plans and Specifications for the Phase II Improvements are and shall be
complete and adequate for the construction of the Phase II Improvements and
there have been no modifications thereof except as described in such schedule.
The Plans and Specifications shall not be modified without the prior consent of
Lender.

(c) Lender may use the Plans and Specifications for the Phase II Improvements
for any purpose relating to the Phase II Improvements, including but not limited
to inspections of construction and the completion of the Phase II Improvements.

(d) Lender’s acceptance of this assignment shall not constitute approval of the
Plans and Specifications by Lender. Lender has no liability or obligation in
connection with the Plans and Specifications and no responsibility for the
adequacy thereof or for the construction of the Phase II Improvements
contemplated by the Plans and Specifications for the Phase II Improvements.
Lender has no duty to inspect the Improvements, and if Lender should inspect the
Improvements, Lender shall have no liability or obligation to Borrower or any
other party arising out of such inspection. No such inspection nor any failure
by Lender to make objections after any such inspection shall constitute a
representation by Lender that the Phase II Improvements are in accordance with
the Plans and Specifications or any other requirement or constitute a waiver of
Lender’s right thereafter to insist that the Phase II Improvements be
constructed in accordance with the Plans and Specifications or any other
requirement.

(e) This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Lender
which assumes Lender’s rights and obligations under this Agreement.

6.3 Assignment of Design Services Contract. As additional security for the
payment of the Loan, Borrower hereby collaterally transfers and assigns to
Lender all of Borrower’s rights and interest, but not its obligations, in, under
and to each Design Services Contract upon the following terms and conditions:

 

CONSTRUCTION LOAN AGREEMENT – Page 40



--------------------------------------------------------------------------------

(a) Borrower represents and warrants that the copy of each Design Services
Contract Borrower has furnished or will furnish to Lender is or will be (as
applicable) a true and complete copy thereof, including all amendments thereto,
if any, and that Borrower’s interest therein is not subject to any claim, setoff
or encumbrance.

(b) Neither this assignment nor any action by Lender shall constitute an
assumption by Lender of any obligations under any Design Services Contract, and
Borrower shall continue to be liable for all obligations of Borrower thereunder,
Borrower hereby agreeing to perform all of its obligations under each Design
Services Contract. BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS AGAINST
AND FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED TO
ATTORNEYS’ FEES) RESULTING FROM ANY FAILURE OF BORROWER TO SO PERFORM.

(c) Following any required notice and opportunity to cure, Lender shall have the
right at any time thereafter (but shall have no obligation) to take in its name
or in the name of Borrower such action as Lender may at any time determine to be
necessary or advisable to cure any default under any Design Services Contract or
to protect the rights of Borrower or Lender thereunder. LENDER SHALL INCUR NO
LIABILITY IF ANY ACTION SO TAKEN BY IT OR IN ITS BEHALF SHALL PROVE TO BE
INADEQUATE OR INVALID, REGARDLESS OF ANY NEGLIGENCE OR ALLEGED NEGLIGENCE OF
LENDER, AND BORROWER AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS AGAINST AND
FROM ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING BUT NOT LIMITED TO
REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH ANY SUCH ACTION. THIS
INDEMNITY INCLUDES ANY LIABILITY ASSERTED AGAINST LENDER ON ACCOUNT OF LENDER’S
NEGLIGENCE OR ALLEGED NEGLIGENCE, BUT NOT ANY LIABILITY ARISING FROM LENDER’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s
attorney-in-fact effective upon the occurrence of an Event of Default, in
Borrower’s or Lender’s name, to enforce all rights of Borrower under each Design
Services Contract. Such appointment is coupled with an interest and is therefore
irrevocable.

(e) Prior to the occurrence of an Event of Default, Borrower shall have the
right to exercise its rights as owner under each Design Services Contract,
provided that Borrower shall not cancel or amend any Design Services Contract or
do or suffer to be done any act which would impair the security constituted by
this assignment without the prior written consent of Lender.

(f) This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Lender
which assumes Lender’s rights and obligations under this Agreement.

 

CONSTRUCTION LOAN AGREEMENT – Page 41



--------------------------------------------------------------------------------

6.4 Assignment of Proceeds. Borrower hereby further collaterally transfers and
assigns to Lender and acknowledges that Lender shall be entitled to receive
(i) any and all sums which may be awarded and become payable to Borrower for
condemnation of all or any portion of the Mortgaged Property, or (ii) the
proceeds of any and all insurance upon the Mortgaged Property (other than the
proceeds of general public liability insurance).

(a) Borrower shall, upon request of Lender, make, execute, acknowledge and
deliver any and all additional assignments and documents as may be necessary
from time to time to enable Lender to collect and receipt for any of such
insurance or condemnation proceeds.

(b) Lender shall not be, under any circumstances, liable or responsible for
failure to collect, or exercise diligence in the collection of, any of such
sums.

(c) Any sums so received by Lender pursuant to this Section 6.4 may, in Lender’s
sole discretion, be provided back to Borrower for restoration of the Mortgaged
Property, in the amounts, manner, method and pursuant to such requirements in
documents as Lender may require, or shall be applied to the liquidation of the
Indebtedness in accordance with the provisions of Section 6.4 of the Deed of
Trust; provided, however, if Lender determines that the Mortgaged Property can
be restored prior to the maturity date of the Note, and no Event of Default
exists, then Lender will apply the proceeds to the restoration of the Mortgaged
Property.

ARTICLE VII

EVENTS OF DEFAULT

7.1 Events of Default. Each of the following shall constitute an “Event of
Default” hereunder:

(a) If Borrower shall fail, refuse, or neglect to pay, in full, any installment
or portion of the Indebtedness as and when the same shall become due and
payable, whether at the due date thereof stipulated in the Loan Documents, upon
acceleration or otherwise and such default shall continue for a period of five
(5) calendar days beyond any due date (provided, however, any default in making
the payment due on the Maturity Date shall be an immediate Event of Default
without any grace period).

(b) If Borrower shall fail, refuse or neglect, or cause others to fail, refuse,
or neglect to comply with, perform and discharge fully and timely any of the
Obligations in any of the Loan Documents (and which are not otherwise
specifically addressed in any other subsections of this Section 7.1) as and when
called for, and such failure shall continue for a period of fifteen (15) days
after receipt of written notice from Lender; provided, however, Borrower shall
have the right to attempt to cure said default for up to an additional
forty-five (45) days if Borrower is diligently prosecuting a cure of said
default.

(c) If any representation, warranty, or statement made by Borrower, Guarantor,
or others in, under, or pursuant to the Loan Documents or any affidavit or other
instrument executed or delivered with respect to the Loan Documents or the

 

CONSTRUCTION LOAN AGREEMENT – Page 42



--------------------------------------------------------------------------------

Indebtedness is determined by Lender to be false or misleading in any material
respect as of the date hereof or thereof or shall become so at any time prior to
the repayment in full of the Indebtedness.

(d) If Borrower shall default or commit an event of default under and pursuant
to any other mortgage or security agreement which covers or affects any part of
the Mortgaged Property which is not cured within any notice or grace period.

(e) If Borrower (i) shall execute an assignment for the benefit of creditors or
an admission in writing by Borrower of Borrower’s inability to pay, or
Borrower’s failure to pay, debts generally as the debts become due; or
(ii) shall allow the levy against the Mortgaged Property or any part thereof, of
any execution, attachment, sequestration or other writ which is not vacated
within sixty days after the levy; or (iii) shall allow the appointment of a
receiver, trustee or custodian of Borrower or of the Mortgaged Property or any
part thereof, which receiver, trustee or custodian is not discharged within
sixty (60) days after the appointment; or (iv) files as a debtor a petition,
case, proceeding or other action pursuant to, or voluntarily seeks of the
benefit or benefits of any Debtor Relief Law (as defined in the Deed of Trust),
or takes any action in furtherance thereof; or (v) files either a petition,
complaint, answer or other instrument which seeks to effect a suspension of, or
which has the effect of suspending any of the rights or powers of Lender or the
trustee under the Deed of Trust granted in any Loan Document; or (vi) allows the
filing of a petition, case, proceeding or other action against Borrower as a
debtor under any Debtor Relief Law or seeks appointment of a receiver, trustee,
custodian or liquidator of Borrower or of the Mortgaged Property, or any part
thereof, or of any significant portion of Borrower’s other property and
(a) Borrower admits, acquiesces in or fails to contest diligently the material
allegations thereof, or (b) the petition, case, proceeding or other action
results in the entry of an order for relief or order granting the relief sought
against Borrower, or (c) the petition, case, proceeding or other action is not
permanently dismissed or discharged on or before the earlier of trial thereon or
sixty (60) days next following the date of filing.

(f) If Borrower, any Constituent Party (as defined in the Deed of Trust), or any
Guarantor, shall die, dissolve, terminate or liquidate, or merge with or be
consolidated into any other entity, or become permanently disabled.

(g) If Borrower creates, places, or permits to be created or placed, or through
any act or failure to act, acquiesces in the placing of, or allows to remain,
any Subordinate Mortgage, regardless of whether such Subordinate Mortgage is
expressly subordinate to the liens or security interests of the Loan Documents,
with respect to the Mortgaged Property, other than the Permitted Exceptions (as
defined in the Deed of Trust) and subject to the right of Borrower to cure or
bond over a mechanic’s or materialmen’s lien in accordance with this Agreement.

(h) Any Disposition occurs without the prior written consent of Lender.

 

CONSTRUCTION LOAN AGREEMENT – Page 43



--------------------------------------------------------------------------------

(i) If any condemnation proceeding is instituted or threatened which would, in
Lender’s sole judgment, materially impair the use and enjoyment of the Mortgaged
Property for its intended purposes.

(j) If the Mortgaged Property is demolished, destroyed, or substantially damaged
so that, in Lender’s judgment, it cannot be restored or rebuilt with available
funds to the condition existing immediately prior to such demolition,
destruction, or damage within a reasonable period of time.

(k) If Lender reasonably determines that any event shall have occurred that
could be expected to have a Material Adverse Effect.

(l) If Borrower abandons all or any portion of the Mortgaged Property.

(m) The occurrence of any event referred to in Sections 7.1(e) and 7.1(f) hereof
with respect to any Guarantor, Constituent Party or other Person obligated in
any manner to pay or perform the Indebtedness or Obligations, respectively, or
any part thereof (as if such Guarantor, Constituent Party or other Person were
the “Borrower” in such Sections).

(n) An Event of Default, as defined in any of the Loan Documents, occurs.

(o) If the construction of the Phase II Improvements are, at any time,
(i) discontinued due to acts or matters within Borrower’s control for a period
of ten (10) or more consecutive days, (ii) not carried on with reasonable
dispatch, or (iii) not completed by the Completion Date; subject, however, to
Force Majeure (hereinafter defined), not to exceed sixty (60) days in the
aggregate. “Force Majeure” shall be deemed to mean that Borrower is delayed or
hindered in or prevented from the performance of any act required hereunder, not
the failure of Borrower, by reason of (i) inability to procure materials or
reasonable substitutes thereof, (ii) failure of power, (iii) civil commotion,
riots, insurrection or war, (iv) unavoidable fire or other casualty, or acts of
God (v) strikes, lockouts or other labor disputes (not by Borrower’s employees),
(vi) restrictive governmental law or regulation, (vii) delay by Lender of any
act required of it hereunder, or (viii) any other causes of a like nature to the
above listed (i) through (vii). Financial inability on the part of Borrower
shall not be construed a Force Majeure hereunder. Borrower agrees to use its
best efforts to resume the construction of the Phase II Improvements as soon as
practicable after the cause of such delay has been removed or cancelled.

(p) If Borrower is unable to satisfy any condition of Borrower’s right to
receive Advances hereunder for a period in excess of thirty (30) days after
Lender’s refusal to make any further Advances.

(q) If Borrower executes any conditional bill of sale, chattel mortgage or other
security instrument covering any materials, fixtures or articles intended to be
incorporated in the Improvements or the appurtenances thereto, or covering
articles of personal property placed in the Improvements, or files a financing
statement publishing notice of such security instrument, or if any of such
materials, fixtures or articles are not

 

CONSTRUCTION LOAN AGREEMENT – Page 44



--------------------------------------------------------------------------------

purchased in such a manner that the ownership thereof vests unconditionally in
Borrower, free from encumbrances, on delivery at the Improvements, or if
Borrower does not produce to Lender upon reasonable demand the contracts, bills
of sale, statements, receipted vouchers or agreements, or any of them, under
which Borrower claims title to such materials, fixtures and articles.

(r) If any levy, attachment or garnishment is issued, or if any lien for the
performance of work or the supply of materials is filed, against any part of the
Mortgaged Property and remains unsatisfied or unbonded following the earlier of
(i) twenty (20) days after the date of filing thereof or (ii) the requesting by
Borrower of an Advance.

(s) The Management Agreement shall be terminated without the prior written
approval of Lender.

(t) Borrower fails to make a Borrower’s Deposit upon the written request of
Lender within the time period required under this Agreement.

(u) If (i) any representation or warranty made by Guarantor in the Guaranty or
any of the other Loan Documents is false or misleading in any material respect,
(ii) Guarantor breaches any covenant of Guarantor set forth in the Guaranty
which is not cured within fifteen (15) days after written notice from Lender or
(iii) Guarantor breaches any of the negative covenants or financial covenants
applicable to Guarantor set forth in Sections 5 and 6 of the Guaranty.

7.2 Remedies. Lender shall have the right, upon the happening of an Event of
Default, in addition to any rights or remedies available to it under all other
Loan Documents, to enter into possession of the Mortgaged Property and perform
any and all work and labor necessary to complete the Phase II Improvements in
accordance with the Plans and Specifications. All amounts so expended by Lender
shall be deemed to have been disbursed to Borrower as Loan proceeds and secured
by the Deed of Trust. For this purpose, Borrower hereby constitutes and appoints
(which appointment is coupled with an interest and is therefore irrevocable)
Lender as Borrower’s true and lawful attorney-in-fact, with full power of
substitution to complete the Phase II Improvements in the name of Borrower, and
hereby empowers Lender, acting as Borrower’s attorney-in-fact, as follows: to
use any funds of Borrower, including any balance which may be held in escrow,
any Borrower’s Deposit and any funds which may remain unadvanced hereunder, for
the purpose of completing the Phase II Improvements in the manner called for by
the Plans and Specifications; to make such additions and changes and corrections
in the Plans and Specifications which shall be necessary or desirable to
complete the Phase II Improvements in the manner contemplated by the Plans and
Specifications; to continue all or any existing construction contracts or
subcontracts; to employ such contractors, subcontractors, agents, design
professionals and inspectors as shall be required for said purposes; to pay,
settle or compromise all existing bills and claims which are or may be liens
against the Mortgaged Property, or may be necessary or desirable for the
completion of the work or the clearing of title; to execute all the applications
and certificates in the name of Borrower which may be required by any
construction contract; and to do any and every act with respect to the
construction of the Phase II Improvements which Borrower could do in Borrower’s
own behalf. Lender, acting as Borrower’s attorney-in-fact, shall also have power
to prosecute

 

CONSTRUCTION LOAN AGREEMENT – Page 45



--------------------------------------------------------------------------------

and defend all actions or proceedings in connection with the Mortgaged Property
and to take such action and require such performance as is deemed necessary.

ARTICLE VIII

LENDER’S DISCLAIMERS – BORROWER’S INDEMNITIES

8.1 No Obligation by Lender to Construct. Lender has no liability or obligation
whatsoever or howsoever in connection with the Mortgaged Property or the
development, construction or completion thereof or work performed thereon, and
has no obligation except to disburse the Loan proceeds as herein agreed, Lender
is not obligated to inspect the Improvements nor is Lender liable, and under no
circumstances whatsoever shall Lender be or become liable, for the performance
or default of any contractor or subcontractor, or for any failure to construct,
complete, protect or insure the Mortgaged Property, or any part thereof, or for
the payment of any cost or expense incurred in connection therewith, or for the
performance or nonperformance of any obligation of Borrower or Guarantor to
Lender nor to any other Person without limitation. Nothing, including without
limitation, any disbursement of Loan proceeds or the Borrower’s Deposit nor
acceptance of any document or instrument, shall be construed as such a
representation or warranty, express or implied, on Lender’s part.

8.2 No Obligation by Lender to Operate. Any term or condition of any of the Loan
Documents to the contrary notwithstanding, Lender shall not have, and by its
execution and acceptance of this Agreement hereby expressly disclaims, any
obligation or responsibility for the management, conduct or operation of the
business and affairs of Borrower or Guarantor. Any term or condition of the Loan
Documents which permits Lender to disburse funds, whether from the proceeds of
the Loan, the Borrower’s Deposit or otherwise, or to take or refrain from taking
any action with respect to Borrower, Guarantor, the Mortgaged Property or any
other collateral for repayment of the Loan, shall be deemed to be solely to
permit Lender to audit and review the management, operation and conduct of the
business and affairs of Borrower and Guarantor, and to maintain and preserve the
security given by Borrower to Lender for the Loan, and may not be relied upon by
any other Person. Further, Lender shall not have, has not assumed and by its
execution and acceptance of this Agreement hereby expressly disclaims any
liability or responsibility for the payment or performance of any indebtedness
or obligation of Borrower or Guarantor and no term or condition of the Loan
Documents, shall be construed otherwise. Borrower hereby expressly acknowledges
that no term or condition of the Loan Documents shall be construed so as to deem
the relationship between Borrower, Guarantor and Lender to be other than that of
borrower, guarantor and lender, and Borrower shall at all times represent that
the relationship between Borrower, Guarantor and Lender is solely that of
borrower, guarantor and lender. BORROWER HEREBY INDEMNIFIES AND AGREES TO HOLD
LENDER HARMLESS FROM AND AGAINST ANY COST, EXPENSE OR LIABILITY INCURRED OR
SUFFERED BY LENDER AS A RESULT OF ANY ASSERTION OR CLAIM OF ANY OBLIGATION OR
RESPONSIBILITY OF LENDER FOR THE MANAGEMENT, OPERATION AND CONDUCT OF THE
BUSINESS AND AFFAIRS OF BORROWER OR GUARANTOR, OR AS A RESULT OF ANY ASSERTION
OR CLAIM OF ANY LIABILITY OR RESPONSIBILITY OF LENDER FOR THE PAYMENT OR
PERFORMANCE OF ANY INDEBTEDNESS OR OBLIGATION OF BORROWER OR GUARANTOR,
INCLUDING WITHOUT LIMITATION ANY COST, EXPENSE OR LIABILITY RESULTING FROM ANY
CLAIMS OF NEGLIGENCE OR

 

CONSTRUCTION LOAN AGREEMENT – Page 46



--------------------------------------------------------------------------------

ALLEGED NEGLIGENCE BY LENDER, BUT NOT ANY COST, EXPENSE OR LIABILITY ARISING
FROM LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

8.3 INDEMNITY BY BORROWER. BORROWER HEREBY INDEMNIFIES LENDER AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS FROM,
AND HOLDS EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, COSTS, AND EXPENSES TO WHICH ANY OF THEM MAY BECOME SUBJECT,
INSOFAR AS SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS, AND EXPENSES ARISE
FROM OR RELATE TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY OR FROM ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR
OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING, INCLUDING WITHOUT LIMITATION,
ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES, COSTS, AND EXPENSES RESULTING FROM ANY
CLAIMS OF NEGLIGENCE OR ALLEGED NEGLIGENCE BY LENDER, BUT NOT ANY LOSSES,
LIABILITIES, CLAIMS, DAMAGES, COSTS, AND EXPENSES ARISING FROM LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. Without intending to limit the remedies
available to Lender with respect to the enforcement of its indemnification
rights as stated herein or as stated in any Loan Document, in the event any
claim or demand is made or any other fact comes to the attention of Lender in
connection with, relating or pertaining to, or arising out of the transactions
contemplated by this Agreement, which Lender reasonably believes might involve
or lead to some liability of Lender, Borrower shall, immediately upon receipt of
written notification of any such claim or demand, assume in full the personal
responsibility for and the defense of any such claim or demand and pay in
connection therewith any loss, damage, deficiency, liability or obligation,
including, without limitation, legal fees and court costs incurred in connection
therewith. In the event of court action in connection with any such claim or
demand, Borrower shall assume in full the responsibility for the defense of any
such action and shall immediately satisfy and discharge any final decree or
judgment rendered therein. Lender may, in its sole discretion, make any payments
sustained or incurred by reason of any of the foregoing; and Borrower shall
immediately repay to Lender, in cash and not with proceeds of the Loan, the
amount of such payment, with interest thereon at the Default Rate (as defined in
the Note) from the date of such payment. Lender shall have the right to join
Borrower as a party defendant in any legal action brought against Lender, and
Borrower hereby consents to the entry of an order making Borrower a party
defendant to any such action.

8.4 No Agency. Nothing herein shall be construed as making or constituting
Lender as the agent of Borrower in making payments pursuant to any construction
contracts or subcontracts entered into by Borrower for construction of the Phase
II Improvements or otherwise. The purpose of all requirements of Lender
hereunder is solely to allow Lender to check and require documentation
(including, but not limited to, lien waivers) sufficient to protect Lender and
the Loan contemplated hereby. Borrower shall have no right to rely on any
procedures required by Lender, Borrower hereby acknowledging that Borrower has
sole responsibility for constructing the Phase II Improvements and paying for
work done in accordance therewith and that Borrower has solely, on Borrower’s
own behalf, selected or

 

CONSTRUCTION LOAN AGREEMENT – Page 47



--------------------------------------------------------------------------------

approved each contractor, each subcontractor and each materialman, Lender having
no responsibility for any such Persons or for the quality of their materials or
workmanship.

ARTICLE IX

MISCELLANEOUS

9.1 Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Borrower and Lender, and their respective heirs, legal
representatives, successors and assigns; provided, however, that Borrower may
not assign any rights or obligations under this Agreement without the prior
written consent of Lender.

9.2 Headings. The Article, Section, and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify,
define or be used in construing the text of such Articles, Sections or
Subsections.

9.3 Survival. The provisions hereof shall survive the execution of all
instruments herein mentioned, shall continue in full force and effect until the
Loan has been paid in full and shall not be affected by any investigation made
by any party.

9.4 APPLICABLE LAW. THE PARTIES HEREBY AGREE THAT THIS AGREEMENT AND ALL OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS RELATED TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS.

9.5 Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered as
properly given if (i) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested; (ii) by delivering same
in person to the intended addressee; or (iii) by delivery to an independent
third party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee.
Notice so mailed shall be effective upon its deposit with the United States
Postal Service or any successor thereto; notice sent a commercial delivery
service shall be effective upon delivery to such commercial delivery service;
notice given by personal delivery shall be effective only if and when received
by the addressee; and notice given by other means shall be effective only if and
when received at the designated address of the intended addressee. For purposes
of notice, the addresses of the parties shall be as set forth on page 1 of this
Agreement; provided, however, that either party shall have the right to change
its address for notice hereunder to any other location within the continental
United States by the giving of thirty (30) days notice to the other party in the
manner set forth herein.

9.6 Reliance by Lender. Lender is relying and is entitled to rely upon each and
all of the provisions of this Agreement; and accordingly, if any provision or
provisions of this Agreement should be held to be invalid or ineffective, then
all other provisions hereof shall continue in full force and effect
notwithstanding.

9.7 Participations. Lender shall have the right at any time and from time to
time to grant participations in the Loan and Loan Documents or sell or assign
its interest in the Loan and

 

CONSTRUCTION LOAN AGREEMENT – Page 48



--------------------------------------------------------------------------------

the Loan Documents to a thirty party. Each participant or assignee of Lender
shall be entitled to receive all information received by Lender regarding the
creditworthiness of Borrower, any of its principals and the Guarantor, including
(without limitation) information required to be disclosed to a participant
pursuant to Banking Circular 181 (Rev., August 2, 1984), issued by the
Comptroller of the Currency (whether the participant is subject to the circular
or not).

9.8 Maximum Interest. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the maximum rate or amount of interest payable on the Indebtedness
(as defined in the Deed of Trust) (or applicable United States federal law to
the extent that it permits Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount
(i) contracted for, charged, taken, reserved or received pursuant to the Note,
any of the other Loan Documents or any other communication or writing by or
between Borrower and Lender related to any of the Indebtedness, (ii) contracted
for, charged or received by reason of Lender’s exercise of the option to
accelerate the maturity of the Note and/or any other portion of the
Indebtedness, or (iii) Borrower will have paid or Lender will have received by
reason of any voluntary prepayment by Borrower of the Note and/or any of the
other Indebtedness, then it is Borrower’s and Lender’s express intent that all
amounts charged in excess of the Maximum Lawful Rate (as defined in the Deed of
Trust) shall be automatically canceled, ab initio, and all amounts in excess of
the Maximum Lawful Rate theretofore collected by Lender shall be credited on the
principal balance of the Note and/or any of the other Indebtedness (or, if the
Note and all other Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of the Note and the other Loan
Documents immediately be deemed reformed and the amounts thereafter collectible
hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term of the Note, then Borrower and Lender agree that Lender shall, with
reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrower and/or credit such excess interest
against any other Indebtedness then owing by Borrower to Lender. Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Note and/or other Indebtedness then
owing by Borrower to Lender. All sums contracted for, charged or received by
Lender for the use, forbearance or detention of any of the Indebtedness,
including any portion of the debt evidenced by the Note shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of the Note and/or other Indebtedness (including any
and all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of the Note and/or other Indebtedness does not
exceed the Maximum Lawful Rate from time to time in effect and applicable to the
Note and/or the other Indebtedness for so long as any Indebtedness is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to the Note and/or any of the other
Indebtedness. Notwithstanding anything to the contrary contained

 

CONSTRUCTION LOAN AGREEMENT – Page 49



--------------------------------------------------------------------------------

herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

9.9 Controlling Document. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of any other Loan
Document, the terms and conditions of this Agreement shall control.

9.10 Construction of Agreement. All pronouns, whether in masculine, feminine or
neuter form, shall be deemed to refer to the object of such pronoun whether same
is masculine, feminine or neuter in gender, as the context may suggest or
require. All terms used herein, whether or not defined in Section 1.1 hereof,
and whether used in singular or plural form, shall be deemed to refer to the
object of such term, whether such is singular or plural in nature, as the
context may suggest or require.

9.11 Counterpart Execution. To facilitate execution, this Agreement may be
executed in one or more counterparts as may be convenient or required, with all
such counterparts collectively constituting a single instrument.

9.12 JURISDICTION. BORROWER AND LENDER EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY (I) CONSENTS AND SUBMITS TO THE SOLE AND EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF TEXAS, AND ANY
APPELLATE COURT THEREOF, (II) AGREES THAT ALL ACTIONS AND PROCEEDINGS BASED
UPON, ARISING OUT OF, RELATING TO OR OTHERWISE CONCERNING THIS AGREEMENT OR ANY
OTHER DOCUMENT, INSTRUMENT OR AGREEMENT RELATED TO THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION, ANY LOAN DOCUMENT, INCLUDING ALL CLAIMS FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, SHALL SOLELY AND EXCLUSIVELY BE BROUGHT, HEARD, AND
DETERMINED (LITIGATED) IN SUCH COURTS, (III) ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, THE SOLE AND EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, (IV) WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED UPON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY
NOW OR HEREAFTER HAVE TO BRINGING OR MAINTAINING ANY SUCH ACTION OR PROCEEDING
IN SUCH JURISDICTION, AND (V) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT, OR ANY SUCH OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF LENDER TO BRING
ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
OTHER JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY LIENS OR SECURITY
INTERESTS IN FAVOR OF LENDER ON ANY OF BORROWER’S PROPERTIES OR ASSETS. BORROWER
HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF
PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS,
TEXAS (OR SUCH OTHER

 

CONSTRUCTION LOAN AGREEMENT – Page 50



--------------------------------------------------------------------------------

COUNTY IN TEXAS) MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS INDICATED BELOW, AND SERVICE SO
MADE SHALL BE COMPLETE FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

9.13 WAIVER OF JURY TRIAL. BORROWER AND LENDER, BY ACCEPTANCE OF THIS AGREEMENT,
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR THE INDEBTEDNESS.

9.14 USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for Borrower: When Borrower
opens an account, if Borrower is an individual, Lender will ask for Borrower’s
name, taxpayer identification number, residential address, date of birth and
other information that will allow Lender to identify Borrower, and, if Borrower
is not an individual, Lender will ask for Borrower’s name, tax identification
number, business address, and other information that will allow Lender to
identify Borrower. Lender may also ask, if Borrower is an individual, to see
Borrower’s driver’s license or other identifying documents, and, if Borrower is
not an individual, to see Borrower’s legal organizational documents or other
identifying documents.

9.15 NOTICE OF INDEMNIFICATION. BORROWER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO SECTIONS 5.9,
6.1, 6.3, 8.2 AND 8.3 HEREOF WHICH MAY, IN CERTAIN INSTANCES, INCLUDE
INDEMNIFICATION BY BORROWER OR OTHERS AGAINST LENDER’S OWN NEGLIGENCE, BUT SAID
INDEMNIFICATION DOES NOT INCLUDE INDEMNIFICATION FOR LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

9.16 ENTIRE AGREEMENT. THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE

 

CONSTRUCTION LOAN AGREEMENT – Page 51



--------------------------------------------------------------------------------

PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
INSTRUMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE
PARTIES HERETO. IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, THE PARTIES ACKNOWLEDGE THAT THE WRITTEN LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

9.17 AMENDMENT AND RESTATEMENT OF ORIGINAL LOAN AGREEMENT. This Agreement amends
and restates in its entirety, and supersedes, the Original Loan Agreement.

 

  9.18

List of Attachments:

Exhibit A – Land Description

Exhibit B – Budget

Exhibit C – Affidavit of Commencement

Exhibit D – Affidavit of Completion

Exhibit E – Insurance Requirements

Exhibit F – Release Parcel

Exhibit G – Site Plan

Exhibit H – Form of Covenant Compliance Report

The remainder of this page is blank. The signature page follows.

 

CONSTRUCTION LOAN AGREEMENT – Page 52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LENDER:

COMERICA BANK

By:       /s/ Sterling J. Silver   Sterling J. Silver, Senior Vice President

BORROWER:

SANTAL I, L.L.C., a Texas limited liability company,

formerly known as Barton Creek Tecoma I, L.L.C.,

a Texas limited liability company

By:

 

STRS L.L.C., a Delaware limited liability company, Manager

  

 

      By:

 

Stratus Properties Inc., a Delaware

corporation, Sole Member

    By:   /s/ Erin D. Pickens     Erin D. Pickens, Senior Vice President